Exhibit 10.1

 

EXECUTION COPY

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of February
20, 2004 by and between NeoRx Corporation, a Washington corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each, a
“Purchaser” and collectively, the “Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended, the Company
desires to issue and sell to each Purchaser, and each Purchaser, severally and
not jointly, desires to purchase from the Company, certain securities of the
Company as more fully described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
Purchasers agree as follows:

 


ARTICLE I
DEFINITIONS

 


1.1           DEFINITIONS.  IN ADDITION TO THE TERMS DEFINED ELSEWHERE IN THIS
AGREEMENT, THE FOLLOWING TERMS HAVE THE MEANINGS INDICATED:

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.  With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.

 

“Bankruptcy Event” means any of the following events: (a) the Company or any
Subsidiary commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Subsidiary thereof; (b) there is commenced against the Company or
any Subsidiary any such case or proceeding that is not dismissed within 60 days
after commencement; (c) the Company or any Subsidiary is adjudicated insolvent
or bankrupt or any order of relief or other order approving any such case or
proceeding is entered; (d) the Company or any Subsidiary suffers any appointment
of any custodian or the like for it or any substantial part of its property that
is not discharged or stayed within 60 days; (e) the Company or any Subsidiary
makes a general assignment for the benefit of creditors; (f) the Company or any
Subsidiary fails to pay, or states that it is unable to pay or is unable to pay,
its debts generally as they become due; (g) the Company or any Subsidiary calls
a meeting of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or (h) the Company or any Subsidiary, by any act or
failure to act, expressly indicates its

 

--------------------------------------------------------------------------------


 

consent to, approval of or acquiescence in any of the foregoing or takes any
corporate or other action for the purpose of effecting any of the foregoing.

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.

 

“Change of Control” means the consummation of a “Rule 13e-3 transaction” as
defined in Rule 13e-3 under the Exchange Act with respect to the Company, or the
execution by the Company or its controlling stockholders of an agreement
providing for or reasonably likely to result in any of the foregoing event.  For
purposes of clarification only and without otherwise qualifying, limiting or
expanding the definition of “Change of Control” herein, the parties agree that
the consummation of a Fundamental Transaction (as defined in the Warrant) or
other transaction that results in a merger with a publicly traded company listed
on an Eligible Market is not, and will not be deemed to result in. a Change of
Control.

 

“Closing” means the closing of the purchase and sale of the Shares and the
Warrants pursuant to Section 2.1.

 

“Closing Date” means the date of the Closing.

 

“Closing Price” means, for any date, the price determined by the first of the
following clauses that applies:  (a) if the Common Stock is then listed or
quoted on an Eligible Market or any other national securities exchange, the
closing bid price per share of the Common Stock for such date (or the nearest
preceding date) on the primary Eligible Market or exchange on which the Common
Stock is then listed or quoted; (b) if prices for the Common Stock are then
quoted on the OTC Bulletin Board, the closing bid price per share of the Common
Stock for such date (or the nearest preceding date) so quoted; (c) if prices for
the Common Stock are then reported in the “Pink Sheets” published by the
National Quotation Bureau Incorporated (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent closing bid
price per share of the Common Stock so reported; or (d) in all other cases, the
fair market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by a majority-in-interest of the Purchasers.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.02 per share.

 

“Common Stock Equivalents” means, collectively, Common Stock, Options and
Convertible Securities.

 

“Company Counsel” means Perkins Coie LLP.

 

“Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for Common Stock.

 

2

--------------------------------------------------------------------------------


 

“Effective Date” means the date that the Registration Statement is first
declared effective by the Commission.

 

“Eligible Market” means any of the New York Stock Exchange, the American Stock
Exchange, the NASDAQ National Market or the NASDAQ Small Cap Market.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Stock” means the issuance of Company securities or the right to
acquire Company securities (A) upon exercise or conversion of any Options,
Convertible Securities or other securities described in Schedule 3.1(f)
(provided that such exercise or conversion occurs in accordance with the terms
thereof, without amendment or modification of the terms of such securities after
the date of this Agreement), (B) in connection with any issuance of securities
to employees, officers, directors or consultants of the Company pursuant to any
stock option, stock purchase or restricted stock plans or agreements heretofore
or hereafter duly adopted by the Company’s board of directors (including
pursuant to options granted prior to the date hereof), (C) pursuant to a bona
fide firm commitment underwritten public offering (excluding any equity line) in
an aggregate offering amount greater than $10,000,000, (D) pursuant to
acquisition transactions or other corporate reorganizations in each case, as
approved by the Company’s board of directors (including but not limited to
mergers, consolidations, share exchanges and asset purchases), the primary
purpose of which is not to raise cash, (E) in connection with joint ventures,
development agreements, strategic collaborations or licensing transactions, the
primary purpose of which is not to raise cash, (F) in connection with the Rights
Agreement or any successor rights plan, poison pill or similar arrangement
hereafter approved by the Board, or (G) to commercial financial institutions or
lessors whose primary business is, and in connection with, commercial credit
arrangements, equipment financings or service agreements, in each case as
approved by the Company’s board of directors.

 

“Filing Date” means March 21, 2004.

 

“Lien” means any lien, charge, claim, security interest, encumbrance, right of
first refusal or other restriction.

 

“Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including, without limitation, costs of preparation and
reasonable attorneys’ fees.

 

“Options” means any rights (including under the Rights Plan), warrants or
options to subscribe for or purchase Common Stock or Convertible Securities.

 

“Person” means any individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or any court or
other federal, state, local or other governmental authority or other entity of
any kind.

 

3

--------------------------------------------------------------------------------


 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Purchase Price” means $5.25.

 

“Rights Plan” means the Rights Agreement dated as of April 10, 1996 between
Mellon Investor Services LLC (formerly ChaseMellon Shareholder Services, L.L.C,
and successor to First Interstate Bank of Washington, NA), as rights agent, and
the Company, as amended.

 

“Reference Price” shall initially be the Purchase Price and, at any time after a
cash payment is received by a Purchaser pursuant to Section 4.9 of this
Agreement, shall be equal to the lowest Issuance Price (as defined in such
Section 4.9).

 

“Registrable Securities” means any Common Stock (including Underlying Shares)
issued or issuable pursuant to the Transaction Documents, together with any
securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing;
provided, however, that Registrable Securities shall cease to be Registrable
Securities when (A) such shares of Common Stock have been disposed of in
accordance with the Registration Statement or (B) such shares of Common Stock
have been transferred pursuant to Rule 144(k) under the Securities Act.

 

“Registration Statement” means each registration statement required to be filed
under Article VI, including (in each case) the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

 

“Required Effectiveness Date” means the 90th day after the Closing Date.

 

“Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the Commission pursuant to the Securities Act, as
such Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission having substantially the same effect as such
Rule.

 

“Securities” means the Shares, the Warrants and the Underlying Shares.

 

4

--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Series B Preferred Stock” means the Series B Convertible Preferred Stock of the
Company, $.02 par value.

 

“Shares” means an aggregate of 1,800,000 shares of Common Stock, which are being
issued and sold to the Purchasers at the Closing.

 

“Special Counsel” means Proskauer Rose, LLP or one special counsel to the
Purchasers otherwise selected by a majority in interest by the Purchasers with
notice of such selection given to the Company.

 

“Subsidiary” means any Person in which the Company, directly or indirectly, owns
capital stock or holds an equity or similar interest that is required to be
listed in Schedule 3.1(a).

 

“Trading Day” means (a) any day on which the Common Stock is listed or quoted
and traded on its primary Trading Market, (b) if the Common Stock is not then
listed or quoted and traded on any Eligible Market, then a day on which trading
occurs on the American Stock Exchange (or any successor thereto), or (c) if
trading does not occur on the American Stock Exchange (or any successor
thereto), any Business Day.

 

“Trading Market” means the NASDAQ SmallCap Market or any other Eligible Market
on which the Common Stock is then listed or quoted.

 

“Transaction Documents” means this Agreement, the Warrants, the Transfer Agent
Instructions and any other documents or agreements executed in connection with
the transactions contemplated hereunder.

 

“Transfer Agent” means Mellon Investor Services, LLC, or any other transfer
agent selected by the Company.

 

“Transfer Agent Instructions” means the Irrevocable Transfer Agent Instructions,
in the form of Exhibit D, executed by the Company and delivered to and
acknowledged in writing by the Transfer Agent.

 

“Underlying Shares” means the shares of Common Stock issuable upon exercise of
the Warrants and any securities issued in exchange for or in respect of such
shares.

 

“VWAP” means, with respect to any particular Trading Day or for any particular
period, the volume weighted average trading price per share of Common Stock on
such Trading Day or for such period on an Eligible Market as reported by
Bloomberg, L.P., or any successor performing similar functions.

 

“Warrants” means, collectively, the Common Stock purchase warrants issued and
sold under this Agreement, in the form of Exhibit A.


 

5

--------------------------------------------------------------------------------


 


ARTICLE II
PURCHASE AND SALE

 


2.1           CLOSING.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THIS
AGREEMENT, AT THE CLOSING THE COMPANY SHALL ISSUE AND SELL TO EACH PURCHASER,
AND EACH PURCHASER SHALL, SEVERALLY AND NOT JOINTLY, PURCHASE FROM THE COMPANY,
SUCH NUMBER OF SHARES AND A WARRANT TO PURCHASE SUCH NUMBER OF UNDERLYING
SHARES, EACH AS INDICATED BELOW SUCH PURCHASER’S NAME ON THE SIGNATURE PAGE OF
THIS AGREEMENT, FOR AN AGGREGATE PURCHASE PRICE FOR SUCH PURCHASER AS INDICATED
BELOW SUCH PURCHASER’S NAME ON THE APPLICABLE SIGNATURE PAGE OF THIS AGREEMENT. 
THE CLOSING SHALL TAKE PLACE AT THE OFFICES OF PROSKAUER ROSE LLP IMMEDIATELY
FOLLOWING THE EXECUTION HEREOF, OR AT SUCH OTHER LOCATION OR TIME AS THE PARTIES
MAY AGREE.


 


2.2           CLOSING DELIVERIES.


 


(A)           AT THE CLOSING, THE COMPANY SHALL DELIVER OR CAUSE TO BE DELIVERED
TO EACH PURCHASER THE FOLLOWING:

 

(I)            ONE OR MORE STOCK CERTIFICATES, FREE AND CLEAR OF ALL RESTRICTIVE
AND OTHER LEGENDS (EXCEPT AS EXPRESSLY PROVIDED IN SECTION 4.1(B) HEREOF OR
REQUIRED BY THE WASHINGTON BUSINESS CORPORATION ACT), EVIDENCING THE NUMBER OF
SHARES INDICATED BELOW SUCH PURCHASER’S NAME ON THE SIGNATURE PAGE OF THIS
AGREEMENT, REGISTERED IN THE NAME OF SUCH PURCHASER;

 

(II)           A WARRANT, REGISTERED IN THE NAME OF SUCH PURCHASER, PURSUANT TO
WHICH SUCH PURCHASER SHALL HAVE THE RIGHT TO ACQUIRE THE NUMBER OF UNDERLYING
SHARES INDICATED BELOW SUCH PURCHASER’S NAME ON THE SIGNATURE PAGE OF THIS
AGREEMENT, ON THE TERMS SET FORTH THEREIN;

 

(III)          A LEGAL OPINION OF COMPANY COUNSEL, IN THE FORM OF EXHIBIT B,
EXECUTED BY SUCH COUNSEL AND DELIVERED TO THE PURCHASERS; AND

 

(IV)          DULY EXECUTED TRANSFER AGENT INSTRUCTIONS ACKNOWLEDGED BY THE
TRANSFER AGENT.


 


(B)           AT THE CLOSING, EACH PURCHASER SHALL DELIVER OR CAUSE TO BE
DELIVERED TO THE COMPANY THE AGGREGATE PURCHASE PRICE INDICATED BELOW SUCH
PURCHASER’S NAME ON THE SIGNATURE PAGE OF THIS AGREEMENT, IN UNITED STATES
DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS, BY WIRE TRANSFER TO AN ACCOUNT
DESIGNATED IN WRITING BY THE COMPANY FOR SUCH PURPOSE.

 


ARTICLE III
REPRESENTATIONS AND WARRANTIES

 


3.1           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  THE COMPANY HEREBY
REPRESENTS AND WARRANTS TO EACH OF THE PURCHASERS AS FOLLOWS:

 


(A)           SUBSIDIARIES.  THE COMPANY HAS NO DIRECT OR INDIRECT SUBSIDIARIES
OTHER THAN THOSE LISTED IN SCHEDULE 3.1(A).  THE COMPANY OWNS, DIRECTLY OR
INDIRECTLY, ALL OF THE

 

6

--------------------------------------------------------------------------------


 


CAPITAL STOCK OF EACH SUBSIDIARY FREE AND CLEAR OF ANY LIEN, AND ALL THE ISSUED
AND OUTSTANDING SHARES OF CAPITAL STOCK OF EACH SUBSIDIARY ARE VALIDLY ISSUED
AND ARE FULLY PAID, NON-ASSESSABLE AND FREE OF PREEMPTIVE AND SIMILAR RIGHTS.

 


(B)           ORGANIZATION AND QUALIFICATION.  EACH OF THE COMPANY AND THE
SUBSIDIARIES IS AN ENTITY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF THE JURISDICTION OF ITS INCORPORATION , WITH THE CORPORATE
POWER TO CARRY ON ITS BUSINESS AS CURRENTLY CONDUCTED.  NEITHER THE COMPANY NOR
ANY SUBSIDIARY IS IN VIOLATION OF ANY OF THE PROVISIONS OF ITS RESPECTIVE
ARTICLES OF INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL OR CHARTER DOCUMENTS. 
EACH OF THE COMPANY AND THE SUBSIDIARIES IS DULY QUALIFIED TO DO BUSINESS AND IS
IN GOOD STANDING AS A FOREIGN CORPORATION IN EACH JURISDICTION IN WHICH THE
NATURE OF THE BUSINESS CONDUCTED OR PROPERTY OWNED BY IT MAKES SUCH
QUALIFICATION NECESSARY, EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED OR IN GOOD
STANDING, AS THE CASE MAY BE, COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, (I)
ADVERSELY AFFECT THE LEGALITY, VALIDITY OR ENFORCEABILITY OF ANY TRANSACTION
DOCUMENT, (II) HAVE OR COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT ON THE RESULTS OF OPERATIONS, ASSETS, CURRENT PROSPECTS, BUSINESS
OR CONDITION (FINANCIAL OR OTHERWISE) OF THE COMPANY AND THE SUBSIDIARIES, TAKEN
AS A WHOLE, OR (III) ADVERSELY IMPAIR THE COMPANY’S ABILITY TO PERFORM FULLY ON
A TIMELY BASIS ITS OBLIGATIONS UNDER ANY OF THE TRANSACTION DOCUMENTS (ANY OF
(I), (II) OR (III), A “MATERIAL ADVERSE EFFECT”).


 


(C)           AUTHORIZATION; ENFORCEMENT.  THE COMPANY HAS THE REQUISITE
CORPORATE POWER TO ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY
EACH OF THE TRANSACTION DOCUMENTS AND OTHERWISE TO CARRY OUT ITS OBLIGATIONS
HEREUNDER AND THEREUNDER.  THE EXECUTION AND DELIVERY OF EACH OF THE TRANSACTION
DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY IT OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
ACTION ON THE PART OF THE COMPANY AND NO FURTHER CONSENT OR ACTION IS REQUIRED
BY THE COMPANY, ITS BOARD OF DIRECTORS OR ITS STOCKHOLDERS.  EACH OF THE
TRANSACTION DOCUMENTS HAS BEEN (OR UPON DELIVERY WILL BE) DULY EXECUTED BY THE
COMPANY AND IS, OR WHEN DELIVERED IN ACCORDANCE WITH THE TERMS HEREOF, WILL
CONSTITUTE, THE VALID AND BINDING OBLIGATION OF THE COMPANY ENFORCEABLE AGAINST
THE COMPANY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS MAY BE LIMITED BY
BANKRUPTCY, REORGANIZATION, INSOLVENCY, MORATORIUM AND SIMILAR LAWS OF GENERAL
APPLICATION RELATING TO OR AFFECTING THE ENFORCEMENT OF RIGHTS OF CREDITORS, AND
EXCEPT AS ENFORCEABILITY OF THE OBLIGATIONS HEREUNDER ARE SUBJECT TO GENERAL
PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN
A PROCEEDING IN EQUITY OR LAW).


 


(D)           NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THE
TRANSACTION DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY THE COMPANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY DO NOT AND WILL NOT (I) CONFLICT
WITH OR VIOLATE ANY PROVISION OF THE COMPANY’S OR ANY SUBSIDIARY’S ARTICLES OF
INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL OR CHARTER DOCUMENTS, (II)
CONFLICT WITH, OR CONSTITUTE A DEFAULT (OR AN EVENT THAT WITH NOTICE OR LAPSE OF
TIME OR BOTH WOULD BECOME A DEFAULT) UNDER, OR GIVE TO OTHERS ANY RIGHTS OF
TERMINATION, AMENDMENT, ACCELERATION OR CANCELLATION (WITH OR WITHOUT NOTICE,
LAPSE OF TIME OR BOTH) OF, ANY AGREEMENT, CREDIT FACILITY, DEBT OR OTHER
INSTRUMENT (EVIDENCING A COMPANY OR SUBSIDIARY DEBT OR OTHERWISE) OR OTHER
UNDERSTANDING TO WHICH THE COMPANY OR ANY SUBSIDIARY IS A PARTY OR BY WHICH ANY
PROPERTY OR ASSET OF THE COMPANY OR ANY SUBSIDIARY IS BOUND OR AFFECTED, EXCEPT
TO THE EXTENT THAT SUCH CONFLICT, DEFAULT OR TERMINATION RIGHT COULD

 

7

--------------------------------------------------------------------------------


 


NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, OR (III) RESULT IN
A VIOLATION OF ANY LAW, RULE, REGULATION, ORDER, JUDGMENT, INJUNCTION, DECREE OR
OTHER RESTRICTION OF ANY COURT OR GOVERNMENTAL AUTHORITY TO WHICH THE COMPANY OR
A SUBSIDIARY IS SUBJECT (INCLUDING FEDERAL AND STATE SECURITIES LAWS AND
REGULATIONS AND THE RULES AND REGULATIONS OF ANY SELF-REGULATORY ORGANIZATION TO
WHICH THE COMPANY OR ITS SECURITIES ARE SUBJECT), OR BY WHICH ANY MATERIAL
PROPERTY OR ASSET OF THE COMPANY OR A SUBSIDIARY IS BOUND OR AFFECTED.


 


(E)           ISSUANCE OF THE SECURITIES.  THE SECURITIES (INCLUDING THE
UNDERLYING SHARES) ARE DULY AUTHORIZED AND, WHEN ISSUED AND PAID FOR IN
ACCORDANCE WITH THE TRANSACTION DOCUMENTS, WILL BE DULY AND VALIDLY ISSUED,
FULLY PAID AND NONASSESSABLE, FREE AND CLEAR OF ALL LIENS AND SHALL NOT BE
SUBJECT TO PREEMPTIVE RIGHTS OR SIMILAR RIGHTS OF STOCKHOLDERS.  THE COMPANY HAS
RESERVED FROM ITS DULY AUTHORIZED CAPITAL STOCK THE MAXIMUM NUMBER OF SHARES OF
COMMON STOCK ISSUABLE UPON EXERCISE OF THE WARRANTS.


 


(F)            CAPITALIZATION.  THE NUMBER OF SHARES AND TYPE OF ALL AUTHORIZED,
ISSUED AND OUTSTANDING CAPITAL STOCK, OPTIONS AND OTHER SECURITIES OF THE
COMPANY (WHETHER OR NOT PRESENTLY CONVERTIBLE INTO OR EXERCISABLE OR
EXCHANGEABLE FOR SHARES OF CAPITAL STOCK OF THE COMPANY) IS SET FORTH IN
SCHEDULE 3.1(F).  ALL OUTSTANDING SHARES OF CAPITAL STOCK ARE DULY AUTHORIZED,
VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE AND HAVE BEEN ISSUED IN COMPLIANCE
WITH ALL APPLICABLE SECURITIES LAWS.  EXCEPT AS DISCLOSED IN SCHEDULE 3.1(F),
THERE ARE NO OUTSTANDING OPTIONS, WARRANTS, SCRIPT RIGHTS TO SUBSCRIBE TO, CALLS
OR COMMITMENTS OF ANY CHARACTER WHATSOEVER RELATING TO, OR SECURITIES, RIGHTS OR
OBLIGATIONS CONVERTIBLE INTO OR EXERCISABLE OR EXCHANGEABLE FOR, OR GIVING ANY
PERSON ANY RIGHT TO SUBSCRIBE FOR OR ACQUIRE, ANY SHARES OF COMMON STOCK, OR
CONTRACTS, COMMITMENTS, UNDERSTANDINGS OR ARRANGEMENTS BY WHICH THE COMPANY OR
ANY SUBSIDIARY IS OR MAY BECOME BOUND TO ISSUE ADDITIONAL SHARES OF COMMON
STOCK, OR SECURITIES OR RIGHTS CONVERTIBLE OR EXCHANGEABLE INTO SHARES OF COMMON
STOCK.  EXCEPT AS DISCLOSED IN SCHEDULE 3.1(F), THERE ARE NO ANTI-DILUTION OR
PRICE ADJUSTMENT PROVISIONS CONTAINED IN ANY SECURITY ISSUED BY THE COMPANY (OR
IN ANY AGREEMENT PROVIDING RIGHTS TO SECURITY HOLDERS). THE ISSUE AND SALE OF
THE SECURITIES (INCLUDING THE UNDERLYING SHARES) WILL NOT OBLIGATE THE COMPANY
TO ISSUE SHARES OF COMMON STOCK OR OTHER SECURITIES TO ANY PERSON (OTHER THAN
THE PURCHASERS) AND WILL NOT RESULT IN A RIGHT OF ANY HOLDER OF COMPANY
SECURITIES TO ADJUST THE EXERCISE, CONVERSION, EXCHANGE OR RESET PRICE UNDER
SUCH SECURITIES.  TO THE KNOWLEDGE OF THE COMPANY, EXCEPT AS SPECIFICALLY
DISCLOSED IN SCHEDULE 3.1(F), NO PERSON OR GROUP OF RELATED PERSONS BENEFICIALLY
OWNS (AS DETERMINED PURSUANT TO RULE 13D-3 UNDER THE EXCHANGE ACT), OR HAS THE
RIGHT TO ACQUIRE, BY AGREEMENT WITH OR BY OBLIGATION BINDING UPON THE COMPANY,
BENEFICIAL OWNERSHIP OF IN EXCESS OF 5% OF THE OUTSTANDING COMMON STOCK,
IGNORING FOR SUCH PURPOSES ANY LIMITATION ON THE NUMBER OF SHARES OF COMMON
STOCK THAT MAY BE OWNED AT ANY SINGLE TIME.


 


(G)           SEC REPORTS; FINANCIAL STATEMENTS.  THE COMPANY HAS FILED ALL
REPORTS REQUIRED TO BE FILED BY IT UNDER THE SECURITIES ACT AND THE EXCHANGE
ACT, INCLUDING PURSUANT TO SECTION 13(A) OR 15(D) THEREOF, FOR THE TWO YEARS
PRECEDING THE DATE HEREOF (OR SUCH SHORTER PERIOD AS THE COMPANY WAS REQUIRED BY
LAW TO FILE SUCH MATERIAL) (THE FOREGOING MATERIALS BEING COLLECTIVELY REFERRED
TO HEREIN AS THE “SEC REPORTS” AND, TOGETHER WITH THIS AGREEMENT AND THE
SCHEDULES TO THIS AGREEMENT, THE “DISCLOSURE MATERIALS”) ON A TIMELY BASIS OR
HAS RECEIVED A VALID EXTENSION OF SUCH TIME OF FILING AND HAS FILED ANY SUCH SEC
REPORTS PRIOR TO THE EXPIRATION OF ANY SUCH EXTENSION.  THE COMPANY HAS MADE
AVAILABLE TO THE PURCHASERS


 

8

--------------------------------------------------------------------------------


 


TRUE, CORRECT AND COMPLETE COPIES OF ALL SEC REPORTS FILED WITHIN THE TEN (10)
DAYS PRECEDING THE DATE HEREOF.  AS OF THEIR RESPECTIVE DATES, THE SEC REPORTS
COMPLIED IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE SECURITIES ACT
AND THE EXCHANGE ACT AND THE RULES AND REGULATIONS OF THE COMMISSION PROMULGATED
THEREUNDER, AND NONE OF THE SEC REPORTS, WHEN FILED, CONTAINED ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.  THE
FINANCIAL STATEMENTS OF THE COMPANY INCLUDED IN THE SEC REPORTS COMPLY IN ALL
MATERIAL RESPECTS WITH APPLICABLE ACCOUNTING REQUIREMENTS AND THE RULES AND
REGULATIONS OF THE COMMISSION WITH RESPECT THERETO AS IN EFFECT AT THE TIME OF
FILING.  SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH UNITED
STATES GENERALLY ACCEPTED ACCOUNTING PRINCIPLES APPLIED ON A CONSISTENT BASIS
DURING THE PERIODS INVOLVED (“GAAP”), EXCEPT AS MAY BE OTHERWISE SPECIFIED IN
SUCH FINANCIAL STATEMENTS OR THE NOTES THERETO, AND FAIRLY PRESENT IN ALL
MATERIAL RESPECTS THE FINANCIAL POSITION OF THE COMPANY AND ITS CONSOLIDATED
SUBSIDIARIES AS OF AND FOR THE DATES THEREOF AND THE RESULTS OF OPERATIONS AND
CASH FLOWS FOR THE PERIODS THEN ENDED, SUBJECT, IN THE CASE OF UNAUDITED
STATEMENTS, TO NORMAL, IMMATERIAL, YEAR-END AUDIT ADJUSTMENTS.  ALL MATERIAL
AGREEMENTS TO WHICH THE COMPANY OR ANY SUBSIDIARY IS A PARTY OR TO WHICH THE
PROPERTY OR ASSETS OF THE COMPANY OR ANY SUBSIDIARY ARE SUBJECT ARE INCLUDED AS
PART OF OR SPECIFICALLY IDENTIFIED IN THE SEC REPORTS.


 


(H)           MATERIAL CHANGES.  SINCE THE DATE OF THE LATEST AUDITED FINANCIAL
STATEMENTS INCLUDED WITHIN THE SEC REPORTS, EXCEPT AS SPECIFICALLY DISCLOSED IN
THE SEC REPORTS OR AS SET FORTH IN SCHEDULE 3.1(H), (I) THERE HAS BEEN NO EVENT,
OCCURRENCE OR DEVELOPMENT THAT, INDIVIDUALLY OR IN THE AGGREGATE, HAS HAD OR
THAT COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, (II)
THE COMPANY HAS NOT INCURRED ANY LIABILITIES (CONTINGENT OR OTHERWISE) OTHER
THAN (A) TRADE PAYABLES AND ACCRUED EXPENSES INCURRED IN THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH PAST PRACTICE AND (B) LIABILITIES NOT REQUIRED TO BE
REFLECTED IN THE COMPANY’S FINANCIAL STATEMENTS PURSUANT TO GAAP OR REQUIRED TO
BE DISCLOSED IN FILINGS MADE WITH THE COMMISSION, (III) THE COMPANY HAS NOT
ALTERED ITS METHOD OF ACCOUNTING OR THE IDENTITY OF ITS AUDITORS, (IV) THE
COMPANY HAS NOT DECLARED OR MADE ANY DIVIDEND OR DISTRIBUTION OF CASH OR OTHER
PROPERTY TO ITS STOCKHOLDERS OR PURCHASED, REDEEMED OR MADE ANY AGREEMENTS TO
PURCHASE OR REDEEM ANY SHARES OF ITS CAPITAL STOCK, AND (V) THE COMPANY HAS NOT
ISSUED ANY EQUITY SECURITIES TO ANY OFFICER, DIRECTOR OR AFFILIATE, EXCEPT
PURSUANT TO EXISTING COMPANY STOCK OPTION, RESTRICTED STOCK OR STOCK PURCHASE
PLANS OR AGREEMENTS.


 


(I)            ABSENCE OF LITIGATION.  EXCEPT AS SET FORTH IN SCHEDULE 3.1(I),
THERE IS NO ACTION, SUIT, CLAIM, PROCEEDING, INQUIRY OR INVESTIGATION BEFORE OR
BY ANY COURT, PUBLIC BOARD, GOVERNMENT AGENCY, SELF-REGULATORY ORGANIZATION OR
BODY PENDING OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED AGAINST OR
AFFECTING THE COMPANY OR ANY OF ITS SUBSIDIARIES THAT COULD, INDIVIDUALLY OR IN
THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.
SCHEDULE 3.1(I) CONTAINS A COMPLETE LIST AND SUMMARY DESCRIPTION OF ANY PENDING
OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED PROCEEDING AGAINST OR AFFECTING
THE COMPANY OR ANY OF ITS SUBSIDIARIES THAT COULD INDIVIDUALLY OR IN THE
AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 

9

--------------------------------------------------------------------------------


 


(J)            COMPLIANCE.  EXCEPT AS SET FORTH IN THE SEC REPORTS, NEITHER THE
COMPANY NOR ANY SUBSIDIARY (I) IS IN DEFAULT UNDER OR IN VIOLATION OF (AND NO
EVENT HAS OCCURRED THAT HAS NOT BEEN WAIVED THAT, WITH NOTICE OR LAPSE OF TIME
OR BOTH, WOULD RESULT IN A DEFAULT BY THE COMPANY OR ANY SUBSIDIARY UNDER), NOR
HAS THE COMPANY OR ANY SUBSIDIARY RECEIVED NOTICE OF A CLAIM THAT IT IS IN
DEFAULT UNDER OR THAT IT IS IN VIOLATION OF, ANY INDENTURE, LOAN OR CREDIT
AGREEMENT OR ANY OTHER AGREEMENT OR INSTRUMENT TO WHICH IT IS A PARTY OR BY
WHICH IT OR ANY OF ITS PROPERTIES IS BOUND (WHETHER OR NOT SUCH DEFAULT OR
VIOLATION HAS BEEN WAIVED), (II) IS IN VIOLATION OF ANY ORDER OF ANY COURT,
ARBITRATOR OR GOVERNMENTAL BODY, OR (III) IS OR HAS BEEN IN VIOLATION OF ANY
STATUTE, RULE OR REGULATION OF ANY GOVERNMENTAL AUTHORITY, INCLUDING WITHOUT
LIMITATION ALL FOREIGN, FEDERAL, STATE AND LOCAL LAWS RELATING TO TAXES,
ENVIRONMENTAL PROTECTION, OCCUPATIONAL HEALTH AND SAFETY, PRODUCT QUALITY AND
SAFETY AND EMPLOYMENT AND LABOR MATTERS, EXCEPT IN EACH CASE AS COULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, HAVE OR REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.


 


(K)           TITLE TO ASSETS. EXCEPT AS SET FORTH IN THE SEC REPORTS, THE
COMPANY AND THE SUBSIDIARIES HAVE GOOD AND MARKETABLE TITLE IN FEE SIMPLE TO ALL
REAL PROPERTY OWNED BY THEM THAT IS MATERIAL TO THE BUSINESS OF THE COMPANY AND
THE SUBSIDIARIES AND GOOD AND MARKETABLE TITLE IN ALL PERSONAL PROPERTY OWNED BY
THEM THAT IS MATERIAL TO THE BUSINESS OF THE COMPANY AND THE SUBSIDIARIES, IN
EACH CASE FREE AND CLEAR OF ALL LIENS, EXCEPT FOR LIENS AS DO NOT MATERIALLY
AFFECT THE VALUE OF SUCH PROPERTY AND DO NOT MATERIALLY INTERFERE WITH THE USE
MADE AND PROPOSED TO BE MADE OF SUCH PROPERTY BY THE COMPANY AND THE
SUBSIDIARIES. ANY REAL PROPERTY AND FACILITIES HELD UNDER LEASE BY THE COMPANY
AND THE SUBSIDIARIES ARE HELD BY THEM UNDER VALID, SUBSISTING AND ENFORCEABLE
LEASES OF WHICH THE COMPANY AND THE SUBSIDIARIES ARE IN MATERIAL COMPLIANCE.


 


(L)            CERTAIN FEES.  EXCEPT FOR THE FEES DESCRIBED IN SCHEDULE 3.1(L),
ALL OF WHICH ARE PAYABLE TO REGISTERED BROKER-DEALERS, NO BROKERAGE OR FINDER’S
FEES OR COMMISSIONS ARE OR WILL BE PAYABLE BY THE COMPANY TO ANY BROKER,
FINANCIAL ADVISOR OR CONSULTANT, FINDER, PLACEMENT AGENT, INVESTMENT BANKER,
BANK OR OTHER PERSON WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, AND THE COMPANY HAS NOT TAKEN ANY ACTION THAT WOULD CAUSE ANY
PURCHASER TO BE LIABLE FOR ANY SUCH FEES OR COMMISSIONS.


(M)          PRIVATE PLACEMENT.  NEITHER THE COMPANY NOR ANY PERSON ACTING ON
THE COMPANY’S BEHALF HAS SOLD OR OFFERED TO SELL OR SOLICITED ANY OFFER TO BUY
THE SECURITIES BY MEANS OF ANY FORM OF GENERAL SOLICITATION OR ADVERTISING. 
NEITHER THE COMPANY NOR ANY OF ITS AFFILIATES NOR ANY PERSON ACTING ON THE
COMPANY’S BEHALF HAS, DIRECTLY OR INDIRECTLY, AT ANY TIME WITHIN THE PAST SIX
MONTHS, MADE ANY OFFER OR SALE OF ANY SECURITY OR SOLICITATION OF ANY OFFER TO
BUY ANY SECURITY UNDER CIRCUMSTANCES THAT WOULD (I) ELIMINATE THE AVAILABILITY
OF THE EXEMPTION FROM REGISTRATION UNDER REGULATION D UNDER THE SECURITIES ACT
IN CONNECTION WITH THE OFFER AND SALE OF THE SECURITIES AS CONTEMPLATED HEREBY
OR (II) EXCEPT AS SET FORTH IN SCHEDULE 3.1(M), CAUSE THE OFFERING OF THE
SECURITIES PURSUANT TO THE TRANSACTION DOCUMENTS TO BE INTEGRATED WITH PRIOR
OFFERINGS BY THE COMPANY FOR PURPOSES OF ANY APPLICABLE LAW, REGULATION OR
STOCKHOLDER APPROVAL PROVISIONS, INCLUDING, WITHOUT LIMITATION, UNDER THE RULES
AND REGULATIONS OF ANY TRADING MARKET.  THE COMPANY IS NOT, AND IS NOT AN
AFFILIATE OF, AN “INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT
COMPANY ACT OF 1940, AS AMENDED.  THE COMPANY IS NOT A UNITED STATES REAL
PROPERTY HOLDING CORPORATION WITHIN THE MEANING OF THE FOREIGN INVESTMENT IN
REAL PROPERTY TAX ACT OF 1980.

 

10

--------------------------------------------------------------------------------


 


(N)           FORM S-3 ELIGIBILITY. THE COMPANY IS ELIGIBLE TO REGISTER ITS
COMMON STOCK FOR RESALE BY THE PURCHASERS USING FORM S-3 PROMULGATED UNDER THE
SECURITIES ACT.


 


(O)           LISTING AND MAINTENANCE REQUIREMENTS.  EXCEPT AS SET FORTH IN THE
SEC REPORTS, THE COMPANY HAS NOT, IN THE TWO YEARS PRECEDING THE DATE HEREOF,
RECEIVED NOTICE (WRITTEN OR ORAL) FROM ANY TRADING MARKET ON WHICH THE COMMON
STOCK IS OR HAS BEEN LISTED OR QUOTED TO THE EFFECT THAT THE COMPANY IS NOT IN
COMPLIANCE WITH THE LISTING OR MAINTENANCE REQUIREMENTS OF SUCH TRADING MARKET.
THE COMPANY IS, AND HAS NO REASON TO BELIEVE THAT IT WILL NOT IN THE FORESEEABLE
FUTURE CONTINUE TO BE, IN COMPLIANCE WITH THE LISTING AND MAINTENANCE
REQUIREMENTS OF THE NASDAQ SMALLCAP MARKET.


 


(P)           REGISTRATION RIGHTS.  EXCEPT AS CONTEMPLATED BY THE TRANSACTION
DOCUMENTS OR AS DESCRIBED IN SCHEDULE 3.1(P), THE COMPANY HAS NOT GRANTED OR
AGREED TO GRANT TO ANY PERSON ANY RIGHTS (INCLUDING “PIGGY-BACK” REGISTRATION
RIGHTS) TO HAVE ANY SECURITIES OF THE COMPANY REGISTERED WITH THE COMMISSION OR
ANY OTHER GOVERNMENTAL AUTHORITY THAT HAVE NOT BEEN SATISFIED.


 


(Q)           APPLICATION OF TAKEOVER PROTECTIONS.  THERE IS NO CONTROL SHARE
ACQUISITION, BUSINESS COMBINATION, POISON PILL (INCLUDING ANY DISTRIBUTION UNDER
A RIGHTS AGREEMENT) OR OTHER SIMILAR ANTI-TAKEOVER PROVISION UNDER THE COMPANY’S
CHARTER DOCUMENTS OR THE LAWS OF ITS STATE OF INCORPORATION THAT IS OR COULD
REASONABLY BE EXPECTED TO BECOME APPLICABLE TO ANY OF THE PURCHASERS AS A RESULT
OF THE PURCHASERS AND THE COMPANY FULFILLING THEIR OBLIGATIONS OR EXERCISING
THEIR RIGHTS UNDER THE TRANSACTION DOCUMENTS, INCLUDING, WITHOUT LIMITATION, AS
A RESULT OF THE COMPANY’S ISSUANCE OF THE SECURITIES AND THE PURCHASERS’
OWNERSHIP OF THE SECURITIES.


 


(R)            DISCLOSURE.  THE COMPANY CONFIRMS THAT NEITHER IT NOR ANY OTHER
PERSON ACTING ON ITS BEHALF HAS PROVIDED ANY OF THE PURCHASERS OR THEIR AGENTS
OR COUNSEL WITH ANY INFORMATION THAT CONSTITUTES OR MIGHT CONSTITUTE MATERIAL,
NONPUBLIC INFORMATION, OTHER THAN THE SIGNING OF THIS AGREEMENT, WHICH WILL BE
PUBLICLY DISCLOSED IN THE PRESS RELEASE ISSUED PURSUANT TO SECTION 4.6.  THE
COMPANY UNDERSTANDS AND CONFIRMS THAT EACH OF THE PURCHASERS WILL RELY ON THE
FOREGOING REPRESENTATIONS IN EFFECTING TRANSACTIONS IN SECURITIES OF THE
COMPANY.  ALL DISCLOSURE PROVIDED TO THE PURCHASERS REGARDING THE COMPANY, ITS
BUSINESS AND THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING THE SCHEDULES TO
THIS AGREEMENT, FURNISHED BY OR ON BEHALF OF THE COMPANY ARE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS AND DO NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT
OR OMIT TO STATE ANY MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS
MADE THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING.  NO EVENT OR CIRCUMSTANCE HAS OCCURRED OR INFORMATION EXISTS WITH
RESPECT TO THE COMPANY OR ANY OF ITS SUBSIDIARIES OR ITS OR THEIR BUSINESS,
PROPERTIES, CURRENT PROSPECTS, OPERATIONS OR FINANCIAL CONDITION, WHICH, UNDER
APPLICABLE LAW, RULE OR REGULATION, REQUIRES PUBLIC DISCLOSURE OR ANNOUNCEMENT
BY THE COMPANY BUT WHICH HAS NOT BEEN SO PUBLICLY ANNOUNCED OR DISCLOSED.  THE
COMPANY ACKNOWLEDGES AND AGREES THAT NO PURCHASER MAKES OR HAS MADE (I) ANY
REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
HEREBY OTHER THAN THOSE SPECIFICALLY SET FORTH IN SECTION 3.2 OR (II) ANY ORAL
STATEMENT, COMMITMENT OR PROMISE TO THE COMPANY OR, TO ITS KNOWLEDGE, ANY OF ITS
REPRESENTATIVES WHICH IS OR WAS AN INDUCEMENT TO THE COMPANY TO ENTER INTO THIS
AGREEMENT OR OTHERWISE.


 

11

--------------------------------------------------------------------------------


 


(S)           ACKNOWLEDGMENT REGARDING PURCHASERS’ PURCHASE OF SECURITIES.  THE
COMPANY ACKNOWLEDGES AND AGREES THAT EACH OF THE PURCHASERS IS ACTING SOLELY IN
THE CAPACITY OF AN ARM’S LENGTH PURCHASER WITH RESPECT TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY.  THE COMPANY FURTHER ACKNOWLEDGES THAT NO
PURCHASER IS ACTING AS A FINANCIAL ADVISOR OR FIDUCIARY OF THE COMPANY OR ANY
OTHER PURCHASER (OR IN ANY SIMILAR CAPACITY) WITH RESPECT TO THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY AND ANY ADVICE GIVEN BY ANY PURCHASER OR
ANY OF THEIR RESPECTIVE REPRESENTATIVES OR AGENTS IN CONNECTION WITH THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY IS MERELY INCIDENTAL TO SUCH
PURCHASER’S PURCHASE OF THE SECURITIES.  THE COMPANY FURTHER REPRESENTS TO EACH
PURCHASER THAT THE COMPANY’S DECISION TO ENTER INTO THIS AGREEMENT HAS BEEN
BASED SOLELY ON THE INDEPENDENT EVALUATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY BY THE COMPANY AND ITS REPRESENTATIVES.


 


(T)            PATENTS AND TRADEMARKS.  OTHER THAN AS SET FORTH IN THE SEC
REPORTS AND SCHEDULE 3.1(T), THE COMPANY AND THE SUBSIDIARIES HAVE, OR HAVE
RIGHTS TO USE, ALL PATENTS, PATENT APPLICATIONS, TRADEMARKS, TRADEMARK
APPLICATIONS, SERVICE MARKS, TRADE NAMES, COPYRIGHTS, LICENSES AND OTHER SIMILAR
RIGHTS THAT ARE NECESSARY OR MATERIAL FOR USE IN CONNECTION WITH THEIR
RESPECTIVE BUSINESSES AS DESCRIBED IN THE SEC REPORTS AND WHICH THE FAILURE TO
SO HAVE COULD HAVE A MATERIAL ADVERSE EFFECT (COLLECTIVELY, THE “INTELLECTUAL
PROPERTY RIGHTS”). NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS RECEIVED A WRITTEN
NOTICE THAT THE INTELLECTUAL PROPERTY RIGHTS USED BY THE COMPANY OR ANY
SUBSIDIARY VIOLATES OR INFRINGES UPON THE RIGHTS OF ANY PERSON. TO THE KNOWLEDGE
OF THE COMPANY, ALL SUCH INTELLECTUAL PROPERTY RIGHTS ARE ENFORCEABLE AND THERE
IS NO EXISTING INFRINGEMENT BY ANOTHER PERSON OF ANY OF THE INTELLECTUAL
PROPERTY RIGHTS.


 


(U)           INSURANCE.  THE COMPANY AND THE SUBSIDIARIES ARE INSURED BY
INSURERS OF RECOGNIZED FINANCIAL RESPONSIBILITY AGAINST SUCH LOSSES AND RISKS
AND IN SUCH AMOUNTS AS ARE PRUDENT AND CUSTOMARY IN THE BUSINESSES IN WHICH THE
COMPANY AND THE SUBSIDIARIES ARE ENGAGED (CURRENTLY LIMITED TO THE CLINICAL
TESTING PHASE).  NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS ANY REASON TO
BELIEVE THAT IT WILL NOT BE ABLE TO RENEW ITS EXISTING INSURANCE COVERAGE AS AND
WHEN SUCH COVERAGE EXPIRES OR TO OBTAIN SIMILAR COVERAGE FROM SIMILAR INSURERS
AS MAY BE NECESSARY TO CONTINUE ITS PRESENT BUSINESS WITHOUT A SIGNIFICANT
INCREASE IN COST, EXCEPT FOR SIGNIFICANT INCREASES IN COST THAT ARE GENERALLY
APPLICABLE IN THE INSURANCE INDUSTRY.


 


(V)           REGULATORY PERMITS.  TO THE KNOWLEDGE OF THE COMPANY AND EXCEPT AS
SET FORTH IN THE SEC REPORTS, THE COMPANY AND THE SUBSIDIARIES POSSESS ALL
CERTIFICATES, AUTHORIZATIONS AND PERMITS ISSUED BY THE APPROPRIATE FEDERAL,
STATE, LOCAL OR FOREIGN REGULATORY AUTHORITIES NECESSARY TO CONDUCT THEIR
RESPECTIVE BUSINESSES AS DESCRIBED IN THE SEC REPORTS, EXCEPT WHERE THE FAILURE
TO POSSESS SUCH CERTIFICATES, AUTHORIZATIONS AND PERMITS COULD NOT, INDIVIDUALLY
OR IN THE AGGREGATE, HAVE OR COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT (“MATERIAL PERMITS”).  NEITHER THE COMPANY NOR ANY
SUBSIDIARY HAS RECEIVED ANY NOTICE OF PROCEEDINGS RELATING TO THE REVOCATION OR
MODIFICATION OF ANY MATERIAL PERMIT.


 


(W)          TRANSACTIONS WITH AFFILIATES AND EMPLOYEES.  EXCEPT AS SET FORTH IN
SEC REPORTS, NONE OF THE EXECUTIVE OFFICERS OR DIRECTORS OF THE COMPANY AND, TO
THE KNOWLEDGE OF THE COMPANY, NONE OF THE EMPLOYEES OF THE COMPANY IS PRESENTLY
A PARTY TO ANY TRANSACTION WITH THE COMPANY OR ANY SUBSIDIARY (OTHER THAN FOR
SERVICES AS EMPLOYEES,


 

12

--------------------------------------------------------------------------------


 


OFFICERS AND DIRECTORS), INCLUDING ANY CONTRACT, AGREEMENT OR OTHER ARRANGEMENT
PROVIDING FOR THE FURNISHING OF SERVICES TO OR BY, PROVIDING FOR RENTAL OF REAL
OR PERSONAL PROPERTY TO OR FROM, OR OTHERWISE REQUIRING PAYMENTS TO OR FROM ANY
OFFICER, DIRECTOR OR SUCH EMPLOYEE OR, TO THE KNOWLEDGE OF THE COMPANY, ANY
ENTITY IN WHICH ANY EXECUTIVE OFFICER, DIRECTOR, OR ANY SUCH EMPLOYEE HAS A
SUBSTANTIAL INTEREST OR IS AN OFFICER, DIRECTOR, TRUSTEE OR PARTNER.


 


(X)            SOLVENCY.  BASED ON THE FINANCIAL CONDITION OF THE COMPANY AS OF
THE CLOSING DATE, (I) THE COMPANY’S FAIR SALEABLE VALUE OF ITS ASSETS EXCEEDS
THE AMOUNT THAT WILL BE REQUIRED TO BE PAID ON OR IN RESPECT OF THE COMPANY’S
EXISTING DEBTS AND OTHER LIABILITIES (INCLUDING KNOWN CONTINGENT LIABILITIES) AS
THEY MATURE; (II) THE COMPANY’S ASSETS DO NOT CONSTITUTE UNREASONABLY SMALL
CAPITAL TO CARRY ON ITS BUSINESS FOR THE CURRENT FISCAL YEAR AS NOW CONDUCTED
AND AS CURRENTLY PROPOSED TO BE CONDUCTED INCLUDING ITS CAPITAL NEEDS TAKING
INTO ACCOUNT THE PARTICULAR CAPITAL REQUIREMENTS OF THE BUSINESS CONDUCTED BY
THE COMPANY, AND PROJECTED CAPITAL REQUIREMENTS AND CAPITAL AVAILABILITY
THEREOF; AND (III) THE CURRENT CASH FLOW OF THE COMPANY, TOGETHER WITH THE
PROCEEDS THE COMPANY WOULD RECEIVE WERE IT TO LIQUIDATE ALL OF ITS ASSETS, AFTER
TAKING INTO ACCOUNT ALL ANTICIPATED USES OF THE CASH, WOULD BE SUFFICIENT TO PAY
ALL AMOUNTS ON OR IN RESPECT OF ITS DEBT WHEN SUCH AMOUNTS ARE REQUIRED TO BE
PAID.  THE COMPANY DOES NOT INTEND TO INCUR DEBTS BEYOND ITS ABILITY TO PAY SUCH
DEBTS AS THEY MATURE (TAKING INTO ACCOUNT THE TIMING AND AMOUNTS OF CASH TO BE
PAYABLE ON OR IN RESPECT OF ITS DEBT).


 


(Y)           INTERNAL ACCOUNTING CONTROLS.  THE COMPANY MAINTAINS A SYSTEM OF
INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO PROVIDE REASONABLE ASSURANCE THAT (I)
TRANSACTIONS ARE EXECUTED IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC
AUTHORIZATIONS, (II) TRANSACTIONS ARE RECORDED AS NECESSARY TO PERMIT
PREPARATION OF CONSOLIDATED FINANCIAL STATEMENTS IN CONFORMITY WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES AND TO MAINTAIN ASSET ACCOUNTABILITY, (III)
ACCESS TO ASSETS IS PERMITTED ONLY IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR
SPECIFIC AUTHORIZATION, AND (IV) THE RECORDED ACCOUNTABILITY FOR ASSETS IS
COMPARED WITH THE EXISTING ASSETS AT REASONABLE INTERVALS AND APPROPRIATE ACTION
IS TAKEN WITH RESPECT TO ANY DIFFERENCES.


 


(Z)            GOING CONCERN.  THE COMPANY AND SUBSIDIARIES HAVE NO KNOWLEDGE
(UPON RECEIPT OF THE PROCEEDS OF THIS TRANSACTION) THAT THE COMPANY WILL RECEIVE
A “GOING CONCERN” OPINION FROM THE COMPANY’S INDEPENDENT PUBLIC ACCOUNTANTS IN
THE COMPANY’S ANNUAL REPORT ON FORM 10-K PURSUANT TO SECTION 13 OR 15(D) UNDER
THE EXCHANGE ACT FOR THE FISCAL YEAR ENDED DECEMBER 31, 2003.


 


3.2           REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS.  EACH PURCHASER
HEREBY, AS TO ITSELF ONLY AND FOR NO OTHER PURCHASER, REPRESENTS AND WARRANTS TO
THE COMPANY AS FOLLOWS:


 


(A)           ORGANIZATION; AUTHORITY.  SUCH PURCHASER IS AN ENTITY DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS ORGANIZATION WITH THE REQUISITE CORPORATE OR PARTNERSHIP
POWER TO ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS AND OTHERWISE TO CARRY OUT ITS OBLIGATIONS HEREUNDER AND
THEREUNDER. THE PURCHASE BY SUCH PURCHASER OF THE SHARES AND THE WARRANTS
HEREUNDER HAS BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION ON THE PART OF SUCH
PURCHASER AND NO FURTHER CONSENT OR ACTION IS REQUIRED BY THE PURCHASER, ITS
DIRECTORS, PARTNERS, MEMBERS OR STOCKHOLDERS.  THIS AGREEMENT AND THE
TRANSACTION DOCUMENTS TO WHICH SUCH PURCHASER IS A PARTY HAVE BEEN DULY EXECUTED
BY SUCH PURCHASER AND IS, OR WHEN DELIVERED IN ACCORDANCE WITH


 

13

--------------------------------------------------------------------------------


 


THE TERMS HEREOF, WILL CONSTITUTE, THE VALID AND BINDING OBLIGATION OF SUCH
PURCHASER, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS, EXCEPT AS MAY BE
LIMITED BY BANKRUPTCY, REORGANIZATION, INSOLVENCY, MORATORIUM AND SIMILAR LAWS
OF GENERAL APPLICATION RELATING TO OR AFFECTING THE ENFORCEMENT OF RIGHTS OF
CREDITORS, AND EXCEPT AS ENFORCEABILITY OF THE OBLIGATIONS HEREUNDER ARE SUBJECT
TO GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS
CONSIDERED IN A PROCEEDING IN EQUITY OR LAW).


 


(B)           INVESTMENT INTENT.  SUCH PURCHASER IS ACQUIRING THE SECURITIES FOR
ITS OWN ACCOUNT FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO OR FOR
DISTRIBUTING OR RESELLING SUCH SECURITIES OR ANY PART THEREOF IN VIOLATION OF
APPLICABLE SECURITIES LAWS, WITHOUT PREJUDICE, HOWEVER, TO SUCH PURCHASER’S
RIGHT, SUBJECT TO THE PROVISIONS OF THIS AGREEMENT, AT ALL TIMES TO SELL OR
OTHERWISE DISPOSE OF ALL OR ANY PART OF SUCH SECURITIES PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR UNDER AN EXEMPTION FROM SUCH
REGISTRATION AND IN COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES
LAWS.  NOTHING CONTAINED HEREIN SHALL BE DEEMED A REPRESENTATION OR WARRANTY BY
SUCH PURCHASER TO HOLD SECURITIES FOR ANY PERIOD OF TIME.


 


(C)           PURCHASER STATUS.  AT THE TIME SUCH PURCHASER WAS OFFERED THE
SECURITIES, IT WAS, AND AT THE DATE HEREOF IT IS, AN “ACCREDITED INVESTOR” AS
DEFINED IN RULE 501(A) UNDER THE SECURITIES ACT. SUCH PURCHASER IS AWARE THAT
NONE OF THE SECURITIES HAS BEEN REGISTERED UNDER THE SECURITIES ACT OR UNDER
APPLICABLE STATE SECURITIES OR BLUE SKY LAWS.


 


(D)           EXPERIENCE OF SUCH PURCHASER.  SUCH PURCHASER, EITHER ALONE OR
TOGETHER WITH ITS REPRESENTATIVES, HAS SUCH KNOWLEDGE, SOPHISTICATION AND
EXPERIENCE IN BUSINESS AND FINANCIAL MATTERS SO AS TO BE CAPABLE OF EVALUATING
THE MERITS AND RISKS OF THE PROSPECTIVE INVESTMENT IN THE SECURITIES, AND HAS SO
EVALUATED THE MERITS AND RISKS OF SUCH INVESTMENT.  SUCH PURCHASER IS ABLE TO
BEAR THE ECONOMIC RISK OF AN INVESTMENT IN THE SECURITIES AND, AT THE PRESENT
TIME, IS ABLE TO AFFORD A COMPLETE LOSS OF SUCH INVESTMENT.


 


(E)           ACCESS TO INFORMATION.  SUCH PURCHASER ACKNOWLEDGES THAT IT HAS
REVIEWED THE DISCLOSURE MATERIALS AND HAS BEEN AFFORDED (I) THE OPPORTUNITY TO
ASK SUCH QUESTIONS AS IT HAS DEEMED NECESSARY OF, AND TO RECEIVE ANSWERS FROM,
REPRESENTATIVES OF THE COMPANY CONCERNING THE TERMS AND CONDITIONS OF THE
OFFERING OF THE SECURITIES AND THE MERITS AND RISKS OF INVESTING IN THE
SECURITIES; (II) ACCESS TO INFORMATION ABOUT THE COMPANY AND THE SUBSIDIARIES
AND THEIR RESPECTIVE FINANCIAL CONDITION, RESULTS OF OPERATIONS, BUSINESS,
PROPERTIES, MANAGEMENT AND PROSPECTS SUFFICIENT TO ENABLE IT TO EVALUATE ITS
INVESTMENT; AND (III) THE OPPORTUNITY TO OBTAIN SUCH ADDITIONAL INFORMATION THAT
THE COMPANY POSSESSES OR CAN ACQUIRE WITHOUT UNREASONABLE EFFORT OR EXPENSE THAT
IS NECESSARY TO MAKE AN INFORMED INVESTMENT DECISION WITH RESPECT TO THE
INVESTMENT.  NEITHER SUCH INQUIRIES NOR ANY OTHER INVESTIGATION CONDUCTED BY OR
ON BEHALF OF SUCH PURCHASER OR ITS REPRESENTATIVES OR COUNSEL SHALL MODIFY,
AMEND OR AFFECT SUCH PURCHASER’S RIGHT TO RELY ON THE TRUTH, ACCURACY AND
COMPLETENESS OF THE DISCLOSURE MATERIALS AND THE COMPANY’S REPRESENTATIONS AND
WARRANTIES CONTAINED IN THE TRANSACTION DOCUMENTS.


 


(F)            GENERAL SOLICITATION. THE PURCHASER IS NOT PURCHASING THE
SECURITIES AS A RESULT OF ANY ADVERTISEMENT, ARTICLE, NOTICE OR OTHER
COMMUNICATION REGARDING THE SECURITIES


 

14

--------------------------------------------------------------------------------


 


PUBLISHED IN ANY NEWSPAPER, MAGAZINE OR SIMILAR MEDIA OR BROADCAST OVER
TELEVISION OR RADIO OR PRESENTED AT ANY SEMINAR OR ANY OTHER GENERAL
SOLICITATION OR GENERAL ADVERTISEMENT.


 


(G)           RELIANCE ON EXEMPTIONS.   SUCH PURCHASER UNDERSTANDS THAT (I) THE
SECURITIES ARE “RESTRICTED SECURITIES” UNDER THE FEDERAL SECURITIES LAWS AS THEY
ARE BEING OFFERED AND SOLD TO SUCH PURCHASER WITHOUT REGISTRATION IN A PRIVATE
PLACEMENT THAT IS EXEMPT FORM THE REGISTRATION PROVISIONS OF THE SECURITIES ACT
AND APPLICABLE STATE SECURITIES LAWS AND (II) THE COMPANY IS RELYING UPON THE
TRUTH AND ACCURACY OF, AND SUCH PURCHASER’S COMPLIANCE WITH, THE
REPRESENTATIONS, WARRANTIES, AGREEMENTS, ACKNOWLEDGMENTS AND UNDERSTANDINGS OF
SUCH PURCHASER SET FORTH HEREIN IN ORDER TO DETERMINE THE AVAILABILITY OF SUCH
EXEMPTIONS AND THE ELIGIBILITY OF SUCH PURCHASER TO ACQUIRE THE SECURITIES.

 


ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES


4.1           TRANSFER RESTRICTIONS.

 


(A)           SECURITIES MAY ONLY BE DISPOSED OF PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, AND IN
COMPLIANCE WITH ANY APPLICABLE FEDERAL AND STATE SECURITIES LAWS.  IN CONNECTION
WITH ANY TRANSFER OF SECURITIES OTHER THAN PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR TO THE COMPANY OR PURSUANT TO RULE 144(K), EXCEPT AS OTHERWISE SET
FORTH HEREIN, THE COMPANY MAY REQUIRE THE TRANSFEROR TO PROVIDE TO THE COMPANY
AN OPINION OF COUNSEL SELECTED BY THE TRANSFEROR, THE FORM AND SUBSTANCE OF
WHICH OPINION SHALL BE REASONABLY SATISFACTORY TO THE COMPANY, TO THE EFFECT
THAT SUCH TRANSFER DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT. 
NOTWITHSTANDING THE FOREGOING, THE COMPANY HEREBY CONSENTS TO AND AGREES TO
REGISTER ON THE BOOKS OF THE COMPANY AND WITH ITS TRANSFER AGENT, WITHOUT ANY
SUCH LEGAL OPINION, ANY TRANSFER OF SECURITIES BY A PURCHASER TO AN AFFILIATE OF
SUCH PURCHASER, PROVIDED THAT THE TRANSFEREE (I) CERTIFIES TO THE COMPANY THAT
IT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(A) UNDER THE SECURITIES
ACT AND THAT IT IS ACQUIRING THE SECURITIES SOLELY FOR INVESTMENT PURPOSES
(SUBJECT TO THE QUALIFICATIONS HEREOF).  ANY SUCH TRANSFEREE SHALL AGREE IN
WRITING TO BE BOUND BY THE TERMS OF THIS AGREEMENT AND SHALL HAVE THE RIGHTS OF
A PURCHASER UNDER THIS AGREEMENT AND, IF SUCH TRANSFER IS OF ALL OR A PORTION OF
THE WARRANTS HELD BY SUCH PURCHASER, AS A HOLDER OF THE WARRANTS.


 


(B)           THE PURCHASERS AGREE TO THE IMPRINTING, SO LONG AS IS REQUIRED BY
THIS SECTION 4.1(B), OF THE FOLLOWING LEGEND ON ANY CERTIFICATE EVIDENCING
SECURITIES:

 

[NEITHER] THESE SECURITIES [NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
EXERCISABLE] HAVE [NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE

 

15

--------------------------------------------------------------------------------


 

SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS

 

THE SALE, TRANSFER OR ASSIGNMENT OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN SECURITIES
PURCHASE AGREEMENT DATED AS OF FEBRUARY 18, 2004, AS AMENDED FROM TIME TO TIME
AMONG THE COMPANY AND CERTAIN HOLDERS OF OUTSTANDING SECURITIES.  COPIES OF SUCH
AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF
RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE COMPANY.

 

Certificates evidencing the Securities shall not be required to contain such
legend or any other legend (other than any legend required by the Washington
Business Corporation Act) (i) following any sale of the Securities by the
Purchaser pursuant to a Registration Statement that is effective under the
Securities Act, or (ii) following any sale of the such Securities pursuant to
Rule 144, or (iii) if such Securities are eligible for sale under Rule 144(k),
or (iv) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the Staff of the Commission). The Company shall promptly after effectiveness of
the Registration Statement covering the Shares and the Underlying Shares cause a
legal opinion to be delivered to and maintained with its Transfer Agent,
together with any other authorizations, certificates and directions required by
the Transfer Agent, which authorize and direct the Transfer Agent to issue the
Shares and Underlying Shares without a legend upon sale by the Purchaser under
an effective Registration Statement.  At such time as a legend is no longer
required for the Securities, the Company will no later than three Trading Days
following the delivery by a Purchaser to the Company or the Transfer Agent of a
legended certificate representing such Securities, deliver or cause to be
delivered to such Purchaser a certificate representing such Securities that is
free from all restrictive and other legends.  The Company may not make any
notation on its records or give instructions to any transfer agent of the
Company that enlarge the restrictions on transfer set forth in this Agreement.

 


4.2           FURNISHING OF INFORMATION.  AS LONG AS ANY PURCHASER OWNS
SECURITIES, THE COMPANY COVENANTS TO TIMELY FILE (OR OBTAIN EXTENSIONS IN
RESPECT THEREOF AND FILE WITHIN THE APPLICABLE GRACE PERIOD) ALL REPORTS
REQUIRED TO BE FILED BY THE COMPANY AFTER THE DATE HEREOF PURSUANT TO THE
EXCHANGE ACT.  UPON THE REQUEST OF ANY PURCHASER, THE COMPANY SHALL DELIVER TO
SUCH PURCHASER A WRITTEN CERTIFICATION OF A DULY AUTHORIZED OFFICER AS TO
WHETHER IT HAS COMPLIED WITH THE PRECEDING SENTENCE. AS LONG AS ANY PURCHASER
OWNS SECURITIES, IF THE COMPANY IS NOT REQUIRED TO FILE REPORTS PURSUANT TO SUCH
SECTIONS, IT WILL PREPARE AND FURNISH TO THE PURCHASERS AND MAKE PUBLICLY
AVAILABLE IN ACCORDANCE WITH PARAGRAPH (C) OF RULE 144 SUCH INFORMATION AS IS
REQUIRED FOR THE PURCHASERS TO SELL THE SECURITIES UNDER RULE 144.  THE COMPANY
FURTHER


 

16

--------------------------------------------------------------------------------


 


COVENANTS THAT IT WILL TAKE SUCH FURTHER ACTION AS ANY HOLDER OF SECURITIES MAY
REASONABLY REQUEST TO SATISFY THE PROVISIONS OF RULE 144 APPLICABLE TO THE
ISSUER OF SECURITIES RELATING TO TRANSACTIONS FOR THE SALE OF SECURITIES
PURSUANT TO RULE 144.


 


4.3           INTEGRATION.  THE COMPANY SHALL NOT, AND SHALL USE ITS BEST
EFFORTS TO ENSURE THAT NO AFFILIATE OF THE COMPANY SHALL, AFTER THE DATE HEREOF,
SELL, OFFER FOR SALE OR SOLICIT OFFERS TO BUY OR OTHERWISE NEGOTIATE IN RESPECT
OF ANY SECURITY (AS DEFINED IN SECTION 2 OF THE SECURITIES ACT) THAT WOULD BE
INTEGRATED WITH THE OFFER OR SALE OF THE SECURITIES IN A MANNER THAT WOULD
REQUIRE THE REGISTRATION UNDER THE SECURITIES ACT OF THE SALE OF THE SECURITIES
TO THE PURCHASERS, OR THAT WOULD BE INTEGRATED WITH THE OFFER OR SALE OF THE
SECURITIES FOR PURPOSES OF THE RULES AND REGULATIONS OF ANY TRADING MARKET.


 


4.4           RESERVATION OF SECURITIES.  THE COMPANY SHALL MAINTAIN A RESERVE
FROM ITS DULY AUTHORIZED SHARES OF COMMON STOCK FOR ISSUANCE PURSUANT TO THE
TRANSACTION DOCUMENTS IN SUCH AMOUNT AS MAY BE REQUIRED TO FULFILL ITS
OBLIGATIONS IN FULL UNDER THE TRANSACTION DOCUMENTS.  IN THE EVENT THAT AT ANY
TIME THE THEN AUTHORIZED SHARES OF COMMON STOCK ARE INSUFFICIENT FOR THE COMPANY
TO SATISFY ITS OBLIGATIONS IN FULL UNDER THE TRANSACTION DOCUMENTS, THE COMPANY
SHALL PROMPTLY TAKE SUCH ACTIONS AS MAY BE REQUIRED TO INCREASE THE NUMBER OF
AUTHORIZED SHARES.


 


4.5           SUBSEQUENT PLACEMENTS.


 


(A)           SUBJECT TO SECTION 4.5(B), FROM THE DATE HEREOF UNTIL THE
EFFECTIVE DATE (THE “RIGHTS PERIOD”), THE COMPANY WILL NOT, DIRECTLY OR
INDIRECTLY, OFFER, SELL, GRANT ANY OPTION TO PURCHASE, OR OTHERWISE DISPOSE OF
(OR ANNOUNCE ANY OFFER, SALE, GRANT OR ANY OPTION TO PURCHASE OR OTHER
DISPOSITION OF) ANY OF ITS OR THE SUBSIDIARIES’ EQUITY OR EQUITY EQUIVALENT
SECURITIES, INCLUDING WITHOUT LIMITATION ANY DEBT, PREFERRED STOCK OR OTHER
INSTRUMENT OR SECURITY THAT IS, AT ANY TIME DURING ITS LIFE AND UNDER ANY
CIRCUMSTANCES, CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR COMMON STOCK
OR COMMON STOCK EQUIVALENTS (ANY SUCH OFFER, SALE, GRANT, DISPOSITION OR
ANNOUNCEMENT BEING REFERRED TO AS A “SUBSEQUENT PLACEMENT”). UNLESS THE COMPANY
SHALL HAVE FIRST COMPLIED WITH THIS SECTION 4.5(A).

 

(I)            THE COMPANY SHALL DELIVER TO EACH PURCHASER A WRITTEN NOTICE (THE
“NOTICE”) OF ANY PROPOSED OR INTENDED SUBSEQUENT PLACEMENT, , WHICH NOTICE SHALL
(W) IDENTIFY AND DESCRIBE THE SUBSEQUENT PLACEMENT AND THE SECURITIES PROPOSED
TO BE OFFERED, SOLD OR GRANTED THEREIN (THE “OFFERED SECURITIES”), (X) DESCRIBE
THE PRICE AND OTHER TERMS UPON WHICH THE OFFERED SECURITIES ARE TO BE ISSUED,
SOLD OR EXCHANGED, AND THE NUMBER OR AMOUNT OF THE OFFERED SECURITIES TO BE
ISSUED, SOLD OR EXCHANGED, (Y) IDENTIFY THE PERSONS OR ENTITIES WITH WHICH THE
SUBSEQUENT PLACEMENT IS TO BE EFFECTED AND (Z) OFFER (THE “OFFER”) TO ISSUE AND
SELL TO OR EXCHANGE WITH EACH PURCHASER, ON THE SAME TERMS SET FORTH IN THE
NOTICE, A PRO-RATA PORTION OF THE OFFERED SECURITIES, BASED ON SUCH PURCHASER’S
PRO RATA PORTION OF THE AGGREGATE PURCHASE PRICE PAID BY THE PURCHASERS FOR ALL
OF THE SHARES PURCHASED HEREUNDER (THE “BASIC AMOUNT”), AND WITH RESPECT TO EACH
PURCHASER THAT ELECTS TO PURCHASE ITS BASIC AMOUNT, ANY ADDITIONAL PORTION OF
THE OFFERED SECURITIES ATTRIBUTABLE TO THE BASIC AMOUNTS OF OTHER PURCHASERS AS
SUCH PURCHASER SHALL INDICATE IT WILL PURCHASE OR ACQUIRE SHOULD THE OTHER
PURCHASERS SUBSCRIBE FOR LESS THAN THEIR BASIC AMOUNTS (THE “UNDERSUBSCRIPTION
AMOUNT”).

 

17

--------------------------------------------------------------------------------


 

(II)           TO ACCEPT THE OFFER, IN WHOLE OR IN PART, A PURCHASER MUST
DELIVER A WRITTEN NOTICE TO THE COMPANY PRIOR TO 6:30 PM NEW YORK TIME ON THE
SECOND TRADING DAY FOLLOWING THE DATE ON WHICH THE OFFER IS DELIVERED (AS
DETERMINED IN SECTION 7.5) (THE “ACCEPTANCE PERIOD”), SETTING FORTH THE PORTION
OF THE PURCHASER’S BASIC AMOUNT THAT SUCH PURCHASER ELECTS TO PURCHASE AND, IF
SUCH PURCHASER SHALL ELECT TO PURCHASE ALL OF ITS BASIC AMOUNT, THE
UNDERSUBSCRIPTION AMOUNT, IF ANY, THAT SUCH PURCHASER ELECTS TO PURCHASE (IN
EITHER CASE, THE “NOTICE OF ACCEPTANCE”).  IF THE BASIC AMOUNTS SUBSCRIBED FOR
BY ALL PURCHASERS ARE LESS THAN THE TOTAL OF ALL OF THE BASIC AMOUNTS, THEN EACH
PURCHASER WHO HAS SET FORTH AN UNDERSUBCRIPTION AMOUNT IN ITS NOTICE OF
ACCEPTANCE SHALL BE ENTITLED TO PURCHASE, IN ADDITION TO THE BASIC AMOUNTS
SUBSCRIBED FOR, THE UNDERSUBSCRIPTION AMOUNT IT HAS SUBSCRIBED FOR; PROVIDED,
HOWEVER, THAT IF THE UNDERSUBSCRIPTION AMOUNTS SUBSCRIBED FOR EXCEED THE
DIFFERENCE BETWEEN THE TOTAL OF ALL THE BASIC AMOUNTS AND THE BASIC AMOUNTS
SUBSCRIBED FOR (THE “AVAILABLE UNDERSUBSCRIPTION AMOUNT”), EACH PURCHASER WHO
HAS SUBSCRIBED FOR ANY UNDERSUBSCRIPTION AMOUNT SHALL BE ENTITLED TO PURCHASE
ONLY THAT PORTION OF THE AVAILABLE UNDERSUBSCRIPTION AMOUNT AS THE BASIC AMOUNT
OF SUCH PURCHASER BEARS TO THE TOTAL BASIC AMOUNTS OF ALL PURCHASERS THAT HAVE
SUBSCRIBED FOR UNDERSUBSCRIPTION AMOUNTS, SUBJECT TO ROUNDING BY THE BOARD OF
DIRECTORS TO THE EXTENT ITS DEEMS REASONABLY NECESSARY.

 

(III)          THE COMPANY SHALL HAVE 5 TRADING DAYS FROM THE EXPIRATION OF THE
ACCEPTANCE PERIOD TO ISSUE, SELL OR EXCHANGE ALL OR ANY PART OF SUCH OFFERED
SECURITIES AS TO WHICH A NOTICE OF ACCEPTANCE HAS NOT BEEN GIVEN BY THE
PURCHASERS (THE “REFUSED SECURITIES”), BUT ONLY TO THE OFFEREES DESCRIBED IN THE
OFFER (IF SO DESCRIBED THEREIN) AND ONLY UPON TERMS AND CONDITIONS (INCLUDING,
WITHOUT LIMITATION, UNIT PRICES AND INTEREST RATES) THAT ARE NOT MORE FAVORABLE
TO THE ACQUIRING PERSON OR PERSONS OR LESS FAVORABLE TO THE COMPANY THAN THOSE
SET FORTH IN THE OFFER.

 

(IV)          IN THE EVENT THE COMPANY SHALL PROPOSE TO SELL LESS THAN ALL THE
REFUSED SECURITIES (ANY SUCH SALE TO BE IN THE MANNER AND ON THE TERMS SPECIFIED
IN SECTION 4.5(A)(III) ABOVE), THEN EACH PURCHASER MAY, AT ITS SOLE OPTION AND
IN ITS SOLE DISCRETION, REDUCE THE NUMBER OR AMOUNT OF THE OFFERED SECURITIES
SPECIFIED IN ITS NOTICE OF ACCEPTANCE TO AN AMOUNT THAT SHALL BE NOT LESS THAN
THE NUMBER OR AMOUNT OF THE OFFERED SECURITIES THAT THE PURCHASER ELECTED TO
PURCHASE PURSUANT TO SECTION 4.5(A)(II) ABOVE MULTIPLIED BY A FRACTION, (I) THE
NUMERATOR OF WHICH SHALL BE THE NUMBER OR AMOUNT OF OFFERED SECURITIES THE
COMPANY ACTUALLY PROPOSES TO ISSUE, SELL OR EXCHANGE (INCLUDING OFFERED
SECURITIES TO BE ISSUED OR SOLD TO PURCHASERS PURSUANT TO SECTION 4.5(A)(II)
ABOVE PRIOR TO SUCH REDUCTION) AND (II) THE DENOMINATOR OF WHICH SHALL BE THE
ORIGINAL AMOUNT OF THE OFFERED SECURITIES.  IN THE EVENT THAT ANY PURCHASER SO
ELECTS TO REDUCE THE NUMBER OR AMOUNT OF OFFERED SECURITIES SPECIFIED IN ITS
NOTICE OF ACCEPTANCE, THE COMPANY MAY NOT ISSUE, SELL OR EXCHANGE MORE THAN THE
REDUCED NUMBER OR AMOUNT OF THE OFFERED SECURITIES UNLESS AND UNTIL SUCH
SECURITIES HAVE AGAIN BEEN OFFERED TO THE PURCHASERS IN ACCORDANCE WITH SECTION
4.5(A)(I) ABOVE.

 

(V)           UPON THE CLOSING OF THE SUBSEQUENT PLACEMENT, THE PURCHASERS SHALL
ACQUIRE FROM THE COMPANY, AND THE COMPANY SHALL ISSUE TO THE PURCHASERS, THE
NUMBER OR AMOUNT OF OFFERED SECURITIES SPECIFIED IN THE NOTICES OF ACCEPTANCE,
AS

 

18

--------------------------------------------------------------------------------


 

REDUCED PURSUANT TO SECTION 4.5(A)(IV) ABOVE IF THE PURCHASERS HAVE SO ELECTED,
UPON THE TERMS AND CONDITIONS SPECIFIED IN THE OFFER.  THE SALE BY THE COMPANY
AND THE PURCHASE BY THE PURCHASERS OF ANY OFFERED SECURITIES ARE SUBJECT IN ALL
CASES TO THE PREPARATION, EXECUTION AND DELIVERY BY THE COMPANY AND THE
PURCHASERS OF MUTUALLY ACCEPTABLE DOCUMENTATION NO LATER THAN 5 TRADING DAYS
AFTER THE EXPIRATION OF THE ACCEPTANCE PERIOD.  IF MUTUALLY ACCEPTABLE
DOCUMENTATION IS NOT PREPARED, EXECUTED AND DELIVERED WITHIN SUCH PERIOD, THE
OFFERED SECURITIES WILL BE DEEMED REFUSED SECURITIES AND THE COMPANY SHALL BE
ENTITLED TO PROCEED WITH THEIR SALE PURSUANT TO SECTION 4.5(A)(III) ABOVE AND ON
THE SAME TERMS SET FORTH IN THE DOCUMENTATION PROVIDED TO THE PURCHASERS.

 

(VI)          ANY OFFERED SECURITIES NOT ACQUIRED BY THE PURCHASERS OR OTHER
PERSONS IN ACCORDANCE WITH SECTION 4.5(A)(III) ABOVE MAY NOT BE ISSUED, SOLD OR
EXCHANGED UNTIL THEY ARE AGAIN OFFERED TO THE PURCHASERS UNDER THE PROCEDURES
SPECIFIED IN THIS AGREEMENT.


 


(B)           THE RESTRICTIONS CONTAINED IN PARAGRAPH (A) OF THIS SECTION SHALL
NOT APPLY TO EXCLUDED STOCK.  THE RIGHTS PERIOD SET FORTH IN THE PRECEDING
PARAGRAPH (A) SHALL BE EXTENDED FOR THE NUMBER OF TRADING DAYS DURING SUCH
PERIOD IN WHICH (I) TRADING IN THE COMMON STOCK IS SUSPENDED BY ANY TRADING
MARKET, (II) THE REGISTRATION STATEMENT IS NOT EFFECTIVE, OR (III) THE
PROSPECTUS INCLUDED IN THE REGISTRATION STATEMENT MAY NOT BE USED BY THE
PURCHASERS FOR THE RESALE OF REGISTRABLE SECURITIES THEREUNDER.


 


4.6           SECURITIES LAWS DISCLOSURE; PUBLICITY.   THE COMPANY SHALL, ON OR
BEFORE 9:30A.M., NEW YORK TIME, ON FEBRUARY 23, 2004, ISSUE A PRESS RELEASE
ACCEPTABLE TO THE PURCHASERS DISCLOSING ALL MATERIAL TERMS OF THE TRANSACTIONS
CONTEMPLATED HEREBY.  ON THE CLOSING DATE, THE COMPANY SHALL FILE A CURRENT
REPORT ON FORM 8-K WITH THE COMMISSION (THE “8-K FILING”) DESCRIBING THE TERMS
OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS AND INCLUDING AS
EXHIBITS TO SUCH CURRENT REPORT ON FORM 8-K THIS AGREEMENT AND THE FORM OF
WARRANTS, IN THE FORM REQUIRED BY THE EXCHANGE ACT.  THEREAFTER, THE COMPANY
SHALL TIMELY FILE ANY FILINGS AND NOTICES REQUIRED BY THE COMMISSION OR
APPLICABLE LAW WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY AND PROVIDE
COPIES THEREOF TO THE PURCHASERS PROMPTLY AFTER FILING.  EXCEPT WITH RESPECT TO
THE 8-K FILING (A COPY OF WHICH WILL BE PROVIDED TO THE PURCHASERS FOR THEIR
REVIEW AS EARLY AS PRACTICABLE PRIOR TO ITS FILING), THE COMPANY SHALL, AT LEAST
TWO TRADING DAYS PRIOR TO THE FILING OR DISSEMINATION OF ANY DISCLOSURE REQUIRED
BY THIS PARAGRAPH, PROVIDE A COPY THEREOF TO THE PURCHASERS FOR THEIR REVIEW. 
THE COMPANY AND THE PURCHASERS SHALL CONSULT WITH EACH OTHER IN ISSUING ANY
PRESS RELEASES OR OTHERWISE MAKING PUBLIC STATEMENTS OR FILINGS AND OTHER
COMMUNICATIONS WITH THE COMMISSION OR ANY REGULATORY AGENCY OR TRADING MARKET
WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY, AND NEITHER PARTY SHALL
ISSUE ANY SUCH PRESS RELEASE OR OTHERWISE MAKE ANY SUCH PUBLIC STATEMENT, FILING
OR OTHER COMMUNICATION WITHOUT THE PRIOR CONSENT OF THE OTHER, EXCEPT IF (I)
SUCH DISCLOSURE IS REQUIRED BY LAW OR TRADING MARKET REGULATIONS, IN WHICH CASE
THE DISCLOSING PARTY SHALL PROMPTLY PROVIDE THE OTHER PARTY WITH PRIOR NOTICE OF
SUCH PUBLIC STATEMENT, FILING OR OTHER COMMUNICATION OR (II) SUCH DISCLOSURE IS
IN SUBSTANTIAL CONFORMITY WITH THE 8-K FILING.  NOTWITHSTANDING THE FOREGOING,
THE COMPANY SHALL NOT PUBLICLY DISCLOSE THE NAME OF ANY PURCHASER, OR INCLUDE
THE NAME OF ANY PURCHASER IN ANY FILING WITH THE COMMISSION OR ANY REGULATORY
AGENCY OR TRADING MARKET, WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH PURCHASER,
EXCEPT TO THE EXTENT SUCH DISCLOSURE (BUT NOT ANY DISCLOSURE AS TO THE
CONTROLLING PERSONS THEREOF) IS REQUIRED BY LAW OR TRADING MARKET REGULATIONS,
IN WHICH


 

19

--------------------------------------------------------------------------------


 


CASE THE COMPANY SHALL PROVIDE THE PURCHASERS WITH PRIOR NOTICE OF SUCH
DISCLOSURE.  THE COMPANY SHALL NOT, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES AND
ITS AND EACH OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS NOT
TO, PROVIDE ANY PURCHASER WITH ANY INFORMATION IT BELIEVES TO BE MATERIAL
NONPUBLIC INFORMATION REGARDING THE COMPANY OR ANY OF ITS SUBSIDIARIES FROM AND
AFTER THE FILING OF THE 8-K FILING WITHOUT THE EXPRESS WRITTEN CONSENT OF SUCH
PURCHASER.  THE COMPANY AGREES TO COMPLY WITH REGULATION FD PROMULGATED UNDER
THE EXCHANGE ACT.  THE COMPANY REPRESENTS, WARRANTS AND CONFIRMS THAT EACH PRESS
RELEASE DISSEMINATED DURING THE 36 MONTHS PRECEDING THE DATE OF THIS AGREEMENT
DID NOT, AT THE TIME OF RELEASE, CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT
OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN
ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY ARE MADE, NOT MISLEADING

 


4.7           USE OF PROCEEDS.  EXCEPT AS SET FORTH IN SCHEDULE 4.7, THE COMPANY
SHALL USE THE NET PROCEEDS FROM THE SALE OF THE SECURITIES HEREUNDER FOR WORKING
CAPITAL AND GENERAL CORPORATE PURPOSES, AND NOT FOR THE REPAYMENT OF ANY PORTION
OF THE COMPANY’S DEBT (OTHER THAN PAYMENT OF TRADE PAYABLES AND ACCRUED EXPENSES
IN THE ORDINARY COURSE OF THE COMPANY’S BUSINESS OR CONSISTENT WITH PRIOR
PRACTICES), THE REDEMPTION OF ANY COMPANY EQUITY OR EQUITY-EQUIVALENT SECURITIES
OR THE SETTLEMENT OF ANY OUTSTANDING LITIGATION.


 


4.8           REIMBURSEMENT.  IF ANY PURCHASER OR ANY OF ITS AFFILIATES OR ANY
OFFICER, DIRECTOR, PARTNER, CONTROLLING PERSON, EMPLOYEE OR AGENT OF A PURCHASER
OR ANY OF ITS AFFILIATES (A “RELATED PERSON”) BECOMES INVOLVED IN ANY CAPACITY
IN ANY PROCEEDING BROUGHT BY OR AGAINST ANY PERSON IN CONNECTION WITH OR AS A
RESULT OF ANY MISREPRESENTATION, BREACH OR INACCURACY OF ANY REPRESENTATION,
WARRANTY, COVENANT OR AGREEMENT MADE BY THE COMPANY IN ANY TRANSACTION
DOCUMENTS, THE COMPANY WILL INDEMNIFY AND HOLD HARMLESS SUCH PURCHASER OR
RELATED PERSON FOR ITS REASONABLE LEGAL AND OTHER EXPENSES (INCLUDING THE COSTS
OF ANY INVESTIGATION, PREPARATION AND TRAVEL) AND FOR ANY LOSSES INCURRED IN
CONNECTION THEREWITH, AS SUCH EXPENSES OR LOSSES ARE INCURRED, EXCLUDING ONLY
LOSSES THAT RESULT DIRECTLY FROM SUCH PURCHASER’S OR RELATED PERSON’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.  THE CONDUCT OF ANY PROCEEDINGS FOR WHICH
INDEMNIFICATION IS AVAILABLE UNDER THIS PARAGRAPH SHALL BE GOVERNED BY SECTION
6.4(C) BELOW.  THE INDEMNIFICATION OBLIGATIONS OF THE COMPANY UNDER THIS
PARAGRAPH SHALL BE IN ADDITION TO ANY LIABILITY THAT THE COMPANY MAY OTHERWISE
HAVE AND SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF ANY SUCCESSORS,
ASSIGNS, HEIRS AND PERSONAL REPRESENTATIVES OF THE PURCHASERS AND ANY SUCH
RELATED PERSONS.  THE COMPANY ALSO AGREES THAT NEITHER THE PURCHASERS NOR ANY
RELATED PERSONS SHALL HAVE ANY LIABILITY TO THE COMPANY OR ANY PERSON ASSERTING
CLAIMS ON BEHALF OF OR IN RIGHT OF THE COMPANY IN CONNECTION WITH OR AS A RESULT
OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS, EXCEPT TO THE
EXTENT THAT ANY LOSSES INCURRED BY THE COMPANY RESULT FROM THE GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF THE APPLICABLE PURCHASER OR RELATED PERSON IN
CONNECTION WITH SUCH TRANSACTIONS.  IF THE COMPANY BREACHES ITS OBLIGATIONS
UNDER ANY TRANSACTION DOCUMENT, THEN, IN ADDITION TO ANY OTHER LIABILITIES THE
COMPANY MAY HAVE UNDER ANY TRANSACTION DOCUMENT OR APPLICABLE LAW, THE COMPANY
SHALL PAY OR REIMBURSE THE PURCHASERS ON DEMAND FOR ALL COSTS OF COLLECTION AND
ENFORCEMENT (INCLUDING REASONABLE ATTORNEYS FEES AND EXPENSES).  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, THE COMPANY SPECIFICALLY AGREES TO
REIMBURSE THE PURCHASERS ON DEMAND FOR ALL COSTS OF ENFORCING THE
INDEMNIFICATION OBLIGATIONS IN THIS PARAGRAPH


 

20

--------------------------------------------------------------------------------


 

4.9           Additional Issuance of Shares.

 


(A)           IN THE EVENT THAT AFTER THE DATE HEREOF AND PRIOR TO THE EFFECTIVE
DATE THE COMPANY, WITHOUT THE PRIOR WRITTEN CONSENT OF THE PURCHASERS HOLDING AT
LEAST A MAJORITY OF THE REGISTRABLE SECURITIES, ISSUES OR AGREES TO ISSUE ANY
COMMON STOCK EQUIVALENTS, OTHER THAN SHARES OF EXCLUDED STOCK, FOR A
CONSIDERATION (BEFORE DEDUCTION OF ANY DISCOUNTS, FEES, COMMISSIONS AND OTHER
EXPENSES) TO THE COMPANY PER SHARE LESS THAN THE REFERENCE PRICE (THE “ISSUANCE
PRICE”), EACH PURCHASER SHALL BE ENTITLED IMMEDIATELY (AND IN ANY EVENT PRIOR TO
THE END OF THE FIRST TRADING DAY AFTER THE APPLICABLE ISSUANCE)  TO RECEIVE FROM
THE COMPANY BY WIRE TRANSFER AN AMOUNT IN CASH EQUAL TO THE PRODUCT OF (A) THE
DIFFERENCE BETWEEN THE REFERENCE PRICE MINUS SUCH ISSUANCE PRICE, TIMES (B) THE
NUMBER OF SHARES PURCHASED BY SUCH PURCHASER HEREUNDER.

 

(I)            (B)           FOR PURPOSES OF ANY CASH PAYMENTS TO A PURCHASER
UNDER SECTION 4.9(A) ABOVE, THE FOLLOWING PROVISIONS SHALL BE APPLICABLE: IN
CONNECTION WITH ANY ISSUANCE OF ANY COMMON STOCK EQUIVALENTS, (X) THE MAXIMUM
NUMBER OF SHARES OF COMMON STOCK ISSUABLE AT ANY TIME UPON CONVERSION, EXERCISE
OR EXCHANGE OF SUCH COMMON STOCK EQUIVALENTS (THE “DEEMED NUMBER”) SHALL BE
DEEMED TO BE OUTSTANDING UPON ISSUANCE OF SUCH COMMON STOCK EQUIVALENTS, AND (Y)
THE PRICE PER SHARE APPLICABLE TO SUCH COMMON STOCK EQUIVALENTS SHALL BE DEEMED
TO EQUAL THE MINIMUM DOLLAR VALUE OF CONSIDERATION PAYABLE TO THE COMPANY TO
PURCHASE SUCH COMMON STOCK EQUIVALENTS AND TO CONVERT, EXERCISE OR EXCHANGE THEM
INTO COMMON STOCK, DIVIDED BY THE DEEMED NUMBER.

 

(II)           IN THE CASE OF THE ISSUANCE OF COMMON STOCK EQUIVALENTS FOR CASH,
THE AMOUNT OF THE CONSIDERATION RECEIVED BY THE COMPANY SHALL BE DEEMED TO BE
THE AGGREGATE AMOUNT OF CASH RECEIVED BY THE COMPANY FOR SUCH COMMON STOCK
EQUIVALENTS.

 

(III)          IN THE CASE OF THE ISSUANCE OF COMMON STOCK EQUIVALENTS FOR A
CONSIDERATION IN WHOLE OR IN PART OTHER THAN CASH, INCLUDING SECURITIES ACQUIRED
IN EXCHANGE THEREFOR (OTHER THAN SECURITIES BY THEIR TERMS SO EXCHANGEABLE), THE
CONSIDERATION OTHER THAN CASH SHALL BE DEEMED TO BE THE FAIR MARKET VALUE
THEREOF AS DETERMINED IN GOOD FAITH BY THE BOARD OF DIRECTORS OF THE COMPANY,
IRRESPECTIVE OF ANY ACCOUNTING TREATMENT.


 


4.10         SHAREHOLDERS’ RIGHTS PLAN.   IN THE EVENT THAT A SHAREHOLDERS’
RIGHTS PLAN (OR SIMILAR PLAN OR ARRANGEMENT) IS ADOPTED BY THE COMPANY, NO CLAIM
WILL BE MADE OR ENFORCED BY THE COMPANY OR ANY OTHER PERSON THAT ANY PURCHASER
IS AN “ACQUIRING PERSON” UNDER ANY SUCH PLAN OR COULD BE DEEMED TO TRIGGER THE
PROVISIONS OF SUCH PLAN SOLELY BY VIRTUE OF RECEIVING SECURITIES UNDER THE
TRANSACTION DOCUMENTS, ASSUMING FOR THIS PURPOSE THAT SUCH PURCHASER DOES NOT
OTHERWISE ACQUIRE CONTROL OF ANY OTHER SHARES OF COMMON STOCK THAT WOULD TRIGGER
THE PROVISIONS OF ANY SUCH PLAN.

 

21

--------------------------------------------------------------------------------


 


ARTICLE V
CONDITIONS

 


5.1           CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE PURCHASERS.  THE
OBLIGATION OF EACH PURCHASER TO ACQUIRE SECURITIES AT THE CLOSING IS SUBJECT TO
THE SATISFACTION OR WAIVER BY SUCH PURCHASER, AT OR BEFORE THE CLOSING, OF EACH
OF THE FOLLOWING CONDITIONS:


 


(A)           REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES OF THE COMPANY CONTAINED HEREIN SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS AS OF THE DATE WHEN MADE AND AS OF THE CLOSING AS THOUGH MADE
ON AND AS OF SUCH DATE; AND


 


(B)           PERFORMANCE.  THE COMPANY AND EACH OTHER PURCHASER SHALL HAVE
PERFORMED, SATISFIED AND COMPLIED IN ALL MATERIAL RESPECTS WITH ALL COVENANTS,
AGREEMENTS AND CONDITIONS REQUIRED BY THE TRANSACTION DOCUMENTS TO BE PERFORMED,
SATISFIED OR COMPLIED WITH BY IT AT OR PRIOR TO THE CLOSING.


 


5.2           CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE COMPANY.  THE
OBLIGATION OF THE COMPANY TO SELL SECURITIES AT THE CLOSING IS SUBJECT TO THE
SATISFACTION OR WAIVER BY THE COMPANY, AT OR BEFORE THE CLOSING, OF EACH OF THE
FOLLOWING CONDITIONS:


 


(A)           REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES OF THE PURCHASERS CONTAINED HEREIN SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS AS OF THE DATE WHEN MADE AND AS OF THE CLOSING DATE AS THOUGH
MADE ON AND AS OF SUCH DATE; AND


 


(B)           PERFORMANCE.  THE PURCHASERS SHALL HAVE PERFORMED, SATISFIED AND
COMPLIED IN ALL MATERIAL RESPECTS WITH ALL COVENANTS, AGREEMENTS AND CONDITIONS
REQUIRED BY THE TRANSACTION DOCUMENTS TO BE PERFORMED, SATISFIED OR COMPLIED
WITH BY THE PURCHASERS AT OR PRIOR TO THE CLOSING.


 


ARTICLE VI
REGISTRATION RIGHTS


 


6.1           SHELF REGISTRATION


 


(A)           AS PROMPTLY AS POSSIBLE, AND IN ANY EVENT ON OR PRIOR TO THE
FILING DATE, THE COMPANY SHALL PREPARE AND FILE WITH THE COMMISSION A “SHELF”
REGISTRATION STATEMENT COVERING THE RESALE OF ALL REGISTRABLE SECURITIES FOR AN
OFFERING TO BE MADE ON A CONTINUOUS BASIS PURSUANT TO RULE 415.  THE
REGISTRATION STATEMENT SHALL BE ON FORM S-3 (EXCEPT IF THE COMPANY IS NOT THEN
ELIGIBLE TO REGISTER FOR RESALE THE REGISTRABLE SECURITIES ON FORM S-3, IN WHICH
CASE SUCH REGISTRATION SHALL BE ON ANOTHER APPROPRIATE FORM IN ACCORDANCE
HEREWITH AS THE PURCHASERS MAY CONSENT) AND SHALL CONTAIN (EXCEPT IF OTHERWISE
DIRECTED BY THE PURCHASERS) THE “PLAN OF DISTRIBUTION” ATTACHED HERETO AS
EXHIBIT C.


 


(B)           THE COMPANY SHALL USE ITS COMMERCIALLY REASONABLY EFFORTS TO CAUSE
THE REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE BY THE COMMISSION AS
PROMPTLY AS POSSIBLE AFTER THE FILING THEREOF, BUT IN ANY EVENT PRIOR TO THE
REQUIRED EFFECTIVENESS DATE, AND SHALL USE ITS BEST EFFORTS TO KEEP THE
REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE UNDER THE SECURITIES ACT UNTIL THE
FIFTH ANNIVERSARY OF THE EFFECTIVE DATE OR A DATE THAT IS FIVE YEARS AFTER THE
DATE


 

22

--------------------------------------------------------------------------------


 


SUCH REGISTRATION STATEMENT IS DECLARED EFFECTIVE BY THE COMMISSION OR THE
EARLIER OF (X) THE DATE WHEN ALL REGISTRABLE SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT HAVE BEEN SOLD OR (Y) THE DATE ON WHICH THE REGISTERED
SECURITIES MAY BE SOLD WITHOUT RESTRICTION PURSUANT TO RULE 144(K) AS DETERMINED
BY COUNSEL TO THE COMPANY PURSUANT TO A WRITTEN OPINION LETTER ADDRESSED TO THE
TRANSFER AGENT TO SUCH EFFECT (THE “EFFECTIVENESS PERIOD”).


 


(C)           THE COMPANY SHALL NOTIFY EACH PURCHASER AND THE SPECIAL COUNSEL IN
WRITING PROMPTLY (AND IN ANY EVENT WITHIN ONE TRADING DAY) AFTER RECEIVING
NOTIFICATION FROM THE COMMISSION THAT THE REGISTRATION STATEMENT HAS BEEN
DECLARED EFFECTIVE.


 


(D)           UPON THE OCCURRENCE OF ANY EVENT (AS DEFINED BELOW) AND ON EVERY
MONTHLY ANNIVERSARY THEREOF UNTIL THE APPLICABLE EVENT IS CURED, AS PARTIAL
RELIEF FOR THE DAMAGES SUFFERED THEREFROM BY THE PURCHASERS (WHICH REMEDY SHALL
NOT BE EXCLUSIVE OF ANY OTHER REMEDIES AVAILABLE UNDER THIS AGREEMENT, AT LAW OR
IN EQUITY), THE COMPANY SHALL PAY TO EACH PURCHASER AN AMOUNT IN CASH, AS
LIQUIDATED DAMAGES AND NOT AS A PENALTY, EQUAL TO 1% OF THE PURCHASER’S PRO RATA
SHARE OF THE PURCHASE PRICE PAID BY ALL PURCHASERS FOR SHARES AND WARRANTS
PURCHASED PURSUANT TO THIS AGREEMENT FOR THE FIRST MONTH AND 1.5% FOR EACH MONTH
THEREAFTER UNTIL THE APPLICABLE EVENT HAS BEEN CURED OR UNTIL THERE ARE NO
LONGER ANY REGISTRABLE SECURITIES ISSUED OR OUTSTANDING (WHICHEVER IS EARLIER).
THE PAYMENTS TO WHICH A PURCHASER SHALL BE ENTITLED PURSUANT TO THIS SECTION
6.1(D) ARE REFERRED TO HEREIN AS “EVENT PAYMENTS”.  ANY EVENT PAYMENTS PAYABLE
PURSUANT TO THE TERMS HEREOF SHALL APPLY ON A PRO-RATA BASIS FOR ANY PORTION OF
A MONTH PRIOR TO THE CURE OF AN EVENT.  IN THE EVENT THE COMPANY FAILS TO MAKE
EVENT PAYMENTS IN A TIMELY MANNER, SUCH EVENT PAYMENTS SHALL BEAR INTEREST AT
THE RATE OF 1.5% PER MONTH (PRORATED FOR PARTIAL MONTHS) UNTIL PAID IN FULL.

 


FOR SUCH PURPOSES, EACH OF THE FOLLOWING SHALL CONSTITUTE AN “EVENT”:

 

(I)            THE REGISTRATION STATEMENT IS NOT FILED ON OR PRIOR TO THE FILING
DATE OR IS NOT DECLARED EFFECTIVE ON OR PRIOR TO THE REQUIRED EFFECTIVENESS
DATE;

 

(II)           AFTER THE EFFECTIVE DATE, THE REGISTRATION STATEMENT CEASES TO BE
EFFECTIVE AS TO ALL REGISTRABLE SECURITIES TO WHICH IT IS REQUIRED TO RELATE AT
ANY TIME PRIOR TO THE EXPIRATION OF THE EFFECTIVENESS PERIOD, EXCEPT AS
OTHERWISE PERMITTED BY THIS AGREEMENT, INCLUDING PURSUANT TO SECTION 6.1(E);

 

(III)          AFTER THE EFFECTIVE DATE, ANY REGISTRABLE SECURITIES COVERED BY
SUCH REGISTRATION STATEMENT ARE NOT LISTED ON AN ELIGIBLE MARKET;

 

(IV)          THE COMMON STOCK IS NOT LISTED OR QUOTED, OR IS SUSPENDED FROM
TRADING, ON AN ELIGIBLE MARKET FOR A PERIOD OF THREE TRADING DAYS (WHICH NEED
NOT BE CONSECUTIVE TRADING DAYS), OTHER THAN PURSUANT TO SECTION 6.1(E);

 

(V)           THE COMPANY FAILS FOR ANY REASON TO DELIVER A CERTIFICATE
EVIDENCING ANY SECURITIES TO A PURCHASER WITHIN THREE TRADING DAYS AFTER
DELIVERY OF SUCH CERTIFICATE IS REQUIRED PURSUANT TO ANY TRANSACTION DOCUMENT OR
THE EXERCISE RIGHTS OF THE PURCHASERS PURSUANT TO THE TRANSACTION DOCUMENTS ARE
OTHERWISE SUSPENDED FOR ANY REASON; OR

 

23

--------------------------------------------------------------------------------


 

(VI)          THE COMPANY FAILS TO HAVE AVAILABLE A SUFFICIENT NUMBER OF
AUTHORIZED BUT UNISSUED AND OTHERWISE UNRESERVED SHARES OF COMMON STOCK
AVAILABLE TO ISSUE UNDERLYING SHARES UPON ANY EXERCISE OF THE WARRANTS OR, AT
ANY TIME FOLLOWING THE EFFECTIVE DATE, ANY SHARES OR UNDERLYING SHARES ARE NOT
LISTED ON AN ELIGIBLE MARKET.


 


(E)           FOLLOWING THE EFFECTIVE DATE, IF (I) THERE IS MATERIAL NON-PUBLIC
INFORMATION REGARDING THE COMPANY WHICH THE COMPANY’S BOARD OF DIRECTORS (THE
“BOARD”) DETERMINES, IN ITS GOOD FAITH JUDGMENT IN RELIANCE ON THE ADVICE OF
COUNSEL, NOT TO BE IN THE COMPANY’S BEST INTEREST TO DISCLOSE AND WHICH THE
COMPANY IS NOT OTHERWISE REQUIRED TO DISCLOSE, OR (II) THERE IS A SIGNIFICANT
BUSINESS OPPORTUNITY (INCLUDING, BUT NOT LIMITED TO, THE ACQUISITION OR
DISPOSITION OF ASSETS (OTHER THAN IN THE ORDINARY COURSE OF BUSINESS) OR ANY
MERGER, CONSOLIDATION, TENDER OFFER OR OTHER SIMILAR TRANSACTION) AVAILABLE TO
THE COMPANY THAT WOULD REQUIRE DISCLOSURE UNDER THE EXCHANGE ACT AND WITH
RESPECT TO WHICH THE BOARD HAS DETERMINED IN GOOD FAITH THAT COMPLIANCE WITH
THIS AGREEMENT MAY REASONABLY BE EXPECTED TO EITHER MATERIALLY INTERFERE WITH
THE COMPANY’S ABILITY TO CONSUMMATE SUCH TRANSACTION IN A TIMELY FASHION OR
REQUIRE THE COMPANY TO DISCLOSE MATERIAL, NON-PUBLIC INFORMATION PRIOR TO SUCH
TIME AS IT WOULD BE REQUIRED TO BE DISCLOSED, THEN THE COMPANY MAY BY NOTICE IN
WRITING TO EACH HOLDER OF REGISTRABLE SECURITIES TO WHICH A PROSPECTUS RELATES,
REQUIRE SUCH HOLDER TO SUSPEND, FOR UP TO 30 DAYS (THE “SUSPENSION PERIOD”), THE
USE OF ANY PROSPECTUS INCLUDED IN A REGISTRATION STATEMENT FILED WITH THE
COMMISSION PURSUANT TO THIS AGREEMENT; PROVIDED THAT THE COMPANY MAY NOT
POSTPONE, DELAY OR SUSPEND ITS OBLIGATION UNDER THIS SECTION 6.5(B) MORE THAN 2
TIMES IN ANY 12 MONTH PERIOD.


 


(F)            EXCEPT AS SET FORTH ON SCHEDULE 6.1(F), THE COMPANY SHALL NOT,
PRIOR TO THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT, PREPARE AND FILE WITH
THE COMMISSION A REGISTRATION STATEMENT RELATING TO AN OFFERING FOR ITS OWN
ACCOUNT OR THE ACCOUNT OF OTHERS UNDER THE SECURITIES ACT OF ANY OF ITS EQUITY
SECURITIES.

 


(G)           EACH PURCHASER AGREES TO FURNISH THE COMPANY WITH INFORMATION
REASONABLY REQUESTED FOR THE PREPARATION OF THE REGISTRATION STATEMENT.

 


6.2           REGISTRATION PROCEDURES.  IN CONNECTION WITH THE COMPANY’S
REGISTRATION OBLIGATIONS HEREUNDER, THE COMPANY SHALL:


 


(A)           NOT LESS THAN THREE TRADING DAYS PRIOR TO THE FILING OF A
REGISTRATION STATEMENT OR ANY RELATED PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT
THERETO (INCLUDING ANY DOCUMENT THAT WOULD BE INCORPORATED OR DEEMED TO BE
INCORPORATED THEREIN BY REFERENCE), THE COMPANY SHALL (I) FURNISH TO SPECIAL
COUNSEL COPIES OF ALL SUCH DOCUMENTS PROPOSED TO BE FILED, WHICH DOCUMENTS
(OTHER THAN THOSE INCORPORATED OR DEEMED TO BE INCORPORATED BY REFERENCE) WILL
BE SUBJECT TO THE REVIEW OF SPECIAL COUNSEL, AND (II) CAUSE ITS OFFICERS AND
DIRECTORS, COUNSEL AND INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS TO RESPOND TO
SUCH INQUIRIES AS SHALL BE NECESSARY, IN THE REASONABLE OPINION OF SPECIAL
COUNSEL, TO CONDUCT A REASONABLE INVESTIGATION WITHIN THE MEANING OF THE
SECURITIES ACT.  THE COMPANY SHALL NOT FILE A REGISTRATION STATEMENT OR ANY SUCH
PROSPECTUS OR ANY AMENDMENTS OR SUPPLEMENTS THERETO TO WHICH SPECIAL COUNSEL
SHALL REASONABLY OBJECT IN WRITING WITHIN THREE TRADING DAYS AFTER THE RECEIPT
THEREOF.

 

24

--------------------------------------------------------------------------------


 


(B)           (I) PREPARE AND FILE WITH THE COMMISSION SUCH AMENDMENTS,
INCLUDING POST-EFFECTIVE AMENDMENTS, TO EACH REGISTRATION STATEMENT AND THE
PROSPECTUS USED IN CONNECTION THEREWITH AS MAY BE NECESSARY TO KEEP THE
REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE AS TO THE APPLICABLE REGISTRABLE
SECURITIES FOR THE EFFECTIVENESS PERIOD AND PREPARE AND FILE WITH THE COMMISSION
SUCH ADDITIONAL REGISTRATION STATEMENTS IN ORDER TO REGISTER FOR RESALE UNDER
THE SECURITIES ACT ALL OF THE REGISTRABLE SECURITIES; (II) CAUSE THE RELATED
PROSPECTUS TO BE AMENDED OR SUPPLEMENTED BY ANY REQUIRED PROSPECTUS SUPPLEMENT,
AND AS SO SUPPLEMENTED OR AMENDED TO BE FILED PURSUANT TO RULE 424; (III)
RESPOND AS PROMPTLY AS REASONABLY POSSIBLE, AND IN ANY EVENT WITHIN TEN DAYS, TO
ANY COMMENTS RECEIVED FROM THE COMMISSION WITH RESPECT TO THE REGISTRATION
STATEMENT OR ANY AMENDMENT THERETO AND AS PROMPTLY AS REASONABLY POSSIBLE
PROVIDE THE PURCHASERS TRUE AND COMPLETE COPIES OF ALL CORRESPONDENCE FROM AND
TO THE COMMISSION RELATING TO THE REGISTRATION STATEMENT; AND (IV) COMPLY IN ALL
MATERIAL RESPECTS WITH THE PROVISIONS OF THE SECURITIES ACT AND THE EXCHANGE ACT
WITH RESPECT TO THE DISPOSITION OF ALL REGISTRABLE SECURITIES COVERED BY THE
REGISTRATION STATEMENT DURING THE APPLICABLE PERIOD IN ACCORDANCE WITH THE
INTENDED METHODS OF DISPOSITION BY THE PURCHASERS THEREOF SET FORTH IN THE
REGISTRATION STATEMENT AS SO AMENDED OR IN SUCH PROSPECTUS AS SO SUPPLEMENTED


 


(C)           NOTIFY THE PURCHASERS OF REGISTRABLE SECURITIES TO BE SOLD AND THE
SPECIAL COUNSEL AS PROMPTLY AS REASONABLY POSSIBLE, AND (IF REQUESTED BY ANY
SUCH PERSON) CONFIRM SUCH NOTICE IN WRITING NO LATER THAN ONE TRADING DAY
THEREAFTER, OF ANY OF THE FOLLOWING EVENTS: (I) THE COMMISSION NOTIFIES THE
COMPANY WHETHER THERE WILL BE A “REVIEW” OF ANY REGISTRATION STATEMENT; (II) THE
COMMISSION COMMENTS IN WRITING ON ANY REGISTRATION STATEMENT (IN WHICH CASE THE
COMPANY SHALL DELIVER TO EACH PURCHASER A COPY OF SUCH COMMENTS AND OF ALL
WRITTEN RESPONSES THERETO); (III) ANY REGISTRATION STATEMENT OR ANY
POST-EFFECTIVE AMENDMENT IS DECLARED EFFECTIVE; (IV) THE COMMISSION OR ANY OTHER
FEDERAL OR STATE GOVERNMENTAL AUTHORITY REQUESTS ANY AMENDMENT OR SUPPLEMENT TO
ANY REGISTRATION STATEMENT OR PROSPECTUS OR REQUESTS ADDITIONAL INFORMATION
RELATED THERETO; (V) THE COMMISSION ISSUES ANY STOP ORDER SUSPENDING THE
EFFECTIVENESS OF ANY REGISTRATION STATEMENT OR INITIATES ANY PROCEEDINGS FOR
THAT PURPOSE; (VI) THE COMPANY RECEIVES NOTICE OF ANY SUSPENSION OF THE
QUALIFICATION OR EXEMPTION FROM QUALIFICATION OF ANY REGISTRABLE SECURITIES FOR
SALE IN ANY JURISDICTION, OR THE INITIATION OR THREAT OF ANY PROCEEDING FOR SUCH
PURPOSE; OR (VII) THE FINANCIAL STATEMENTS INCLUDED IN ANY REGISTRATION
STATEMENT BECOME INELIGIBLE FOR INCLUSION THEREIN OR ANY STATEMENT MADE IN ANY
REGISTRATION STATEMENT OR PROSPECTUS OR ANY DOCUMENT INCORPORATED OR DEEMED TO
BE INCORPORATED THEREIN BY REFERENCE IS UNTRUE IN ANY MATERIAL RESPECT OR ANY
REVISION TO A REGISTRATION STATEMENT, PROSPECTUS OR OTHER DOCUMENT IS REQUIRED
SO THAT IT WILL NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO
STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING.


 


(D)           USE ITS BEST EFFORTS TO AVOID THE ISSUANCE OF OR, IF ISSUED, USE
ITS BEST EFFORTS TO OBTAIN THE WITHDRAWAL OF (I) ANY ORDER SUSPENDING THE
EFFECTIVENESS OF ANY REGISTRATION STATEMENT, OR (II) ANY SUSPENSION OF THE
QUALIFICATION (OR EXEMPTION FROM QUALIFICATION) OF ANY OF THE REGISTRABLE
SECURITIES FOR SALE IN ANY JURISDICTION, AT THE EARLIEST PRACTICABLE MOMENT.


 

25

--------------------------------------------------------------------------------


 


(E)           FURNISH TO EACH PURCHASER AND EACH PURCHASER COUNSEL, WITHOUT
CHARGE, AT LEAST ONE CONFORMED COPY OF EACH REGISTRATION STATEMENT AND EACH
AMENDMENT THERETO, INCLUDING FINANCIAL STATEMENTS AND SCHEDULES, ALL DOCUMENTS
INCORPORATED OR DEEMED TO BE INCORPORATED THEREIN BY REFERENCE, AND ALL EXHIBITS
TO THE EXTENT REQUESTED BY SUCH PERSON (INCLUDING THOSE PREVIOUSLY FURNISHED OR
INCORPORATED BY REFERENCE) PROMPTLY AFTER THE FILING OF SUCH DOCUMENTS WITH THE
COMMISSION.


 


(F)            PROMPTLY DELIVER TO EACH PURCHASER AND EACH PURCHASER COUNSEL,
WITHOUT CHARGE, AS MANY COPIES OF THE PROSPECTUS OR PROSPECTUSES (INCLUDING EACH
FORM OF PROSPECTUS) AND EACH AMENDMENT OR SUPPLEMENT THERETO AS SUCH PERSONS MAY
REASONABLY REQUEST.  THE COMPANY HEREBY CONSENTS TO THE USE OF SUCH PROSPECTUS
AND EACH AMENDMENT OR SUPPLEMENT THERETO BY EACH OF THE SELLING PURCHASERS IN
CONNECTION WITH THE OFFERING AND SALE OF THE REGISTRABLE SECURITIES COVERED BY
SUCH PROSPECTUS AND ANY AMENDMENT OR SUPPLEMENT THERETO.


 


(G)            (I) IN THE TIME AND MANNER REQUIRED BY EACH TRADING MARKET,
PREPARE AND FILE WITH SUCH TRADING MARKET AN ADDITIONAL SHARES LISTING
APPLICATION COVERING ALL OF THE REGISTRABLE SECURITIES; (II) TAKE ALL STEPS
NECESSARY TO CAUSE SUCH REGISTRABLE SECURITIES TO BE APPROVED FOR LISTING ON
EACH TRADING MARKET AS SOON AS POSSIBLE THEREAFTER; (III) PROVIDE TO THE
PURCHASERS EVIDENCE OF SUCH LISTING; AND (IV) MAINTAIN THE LISTING OF SUCH
REGISTRABLE SECURITIES ON EACH SUCH TRADING MARKET OR ANOTHER ELIGIBLE MARKET.


 


(H)           PRIOR TO ANY PUBLIC OFFERING OF REGISTRABLE SECURITIES, USE ITS
BEST EFFORTS TO REGISTER OR QUALIFY OR COOPERATE WITH THE SELLING PURCHASERS AND
SPECIAL COUNSEL IN CONNECTION WITH THE REGISTRATION OR QUALIFICATION (OR
EXEMPTION FROM SUCH REGISTRATION OR QUALIFICATION) OF SUCH REGISTRABLE
SECURITIES FOR OFFER AND SALE UNDER THE SECURITIES OR BLUE SKY LAWS OF SUCH
JURISDICTIONS WITHIN THE UNITED STATES AS ANY PURCHASER REQUESTS IN WRITING, TO
KEEP EACH SUCH REGISTRATION OR QUALIFICATION (OR EXEMPTION THEREFROM) EFFECTIVE
DURING THE EFFECTIVENESS PERIOD AND TO DO ANY AND ALL OTHER ACTS OR THINGS
NECESSARY OR ADVISABLE TO ENABLE THE DISPOSITION IN SUCH JURISDICTIONS OF THE
REGISTRABLE SECURITIES COVERED BY A REGISTRATION STATEMENT; PROVIDED, HOWEVER,
THAT THE COMPANY SHALL NOT BE OBLIGATED TO FILE ANY GENERAL CONSENT TO SERVICE
OF PROCESS OR TO QUALIFY AS A FOREIGN CORPORATION OR AS A DEALER IN SECURITIES
IN ANY JURISDICTION IN WHICH IT IS NOT SO QUALIFIED OR TO SUBJECT ITSELF TO
TAXATION IN RESPECT OF DOING BUSINESS IN ANY JURISDICTION IN WHICH IT IS NOT
OTHERWISE SUBJECT.


 


(I)            COOPERATE WITH THE PURCHASERS TO FACILITATE THE TIMELY
PREPARATION AND DELIVERY OF CERTIFICATES REPRESENTING REGISTRABLE SECURITIES TO
BE DELIVERED TO A TRANSFEREE PURSUANT TO A REGISTRATION STATEMENT, WHICH
CERTIFICATES SHALL BE FREE, TO THE EXTENT PERMITTED BY THIS AGREEMENT, OF ALL
RESTRICTIVE LEGENDS, AND TO ENABLE SUCH REGISTRABLE SECURITIES TO BE IN SUCH
DENOMINATIONS AND REGISTERED IN SUCH NAMES AS ANY SUCH PURCHASERS MAY REQUEST AT
LEAST TWO BUSINESS DAYS PRIOR TO ANY SALE OF THE REGISTRABLE SECURITIES.  IN
CONNECTION THEREWITH, THE COMPANY SHALL PROMPTLY AFTER EFFECTIVENESS OF THE
REGISTRATION STATEMENT CAUSE AN OPINION OF COUNSEL TO BE DELIVERED TO AN
MAINTAINED WITH ITS TRANSFER AGENT, TOGETHER WITH ANY OTHER AUTHORIZATIONS,
CERTIFICATES AND DIRECTIONS REQUIRED BY THE TRANSFER AGENT, WHICH AUTHORIZE AND
DIRECT THE TRANSFER AGENT TO ISSUE SUCH REGISTRABLE SECURITIES WITHOUT LEGEND
UPON SALE BY THE PURCHASER UNDER THE REGISTRATION STATEMENT.

 

26

--------------------------------------------------------------------------------


 


(J)            UPON THE OCCURRENCE OF ANY EVENT DESCRIBED IN SECTION
6.2(C)(VII), AS PROMPTLY AS REASONABLY POSSIBLE, PREPARE A SUPPLEMENT OR
AMENDMENT, INCLUDING A POST-EFFECTIVE AMENDMENT, TO THE REGISTRATION STATEMENT
OR A SUPPLEMENT TO THE RELATED PROSPECTUS OR ANY DOCUMENT INCORPORATED OR DEEMED
TO BE INCORPORATED THEREIN BY REFERENCE, AND FILE ANY OTHER REQUIRED DOCUMENT SO
THAT, AS THEREAFTER DELIVERED, NEITHER THE REGISTRATION STATEMENT NOR SUCH
PROSPECTUS WILL CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE
A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING.


 


(K)           COOPERATE WITH ANY DUE DILIGENCE INVESTIGATION UNDERTAKEN BY THE
PURCHASERS IN CONNECTION WITH THE SALE OF REGISTRABLE SECURITIES, INCLUDING
WITHOUT LIMITATION BY MAKING AVAILABLE ANY DOCUMENTS AND INFORMATION REASONABLY
REQUESTED BY THE PURCHASERS; PROVIDED THAT THE COMPANY WILL NOT DELIVER OR MAKE
AVAILABLE TO ANY PURCHASER MATERIAL, NONPUBLIC INFORMATION UNLESS SUCH PURCHASER
SPECIFICALLY REQUESTS IN ADVANCE TO RECEIVE MATERIAL, NONPUBLIC INFORMATION IN
WRITING.


 


(L)            IF THE HOLDERS OF A MAJORITY OF THE REGISTRABLE SECURITIES BEING
OFFERED PURSUANT TO A REGISTRATION STATEMENT SELECT UNDERWRITERS FOR THE
OFFERING, THE COMPANY SHALL ENTER INTO AND PERFORM ITS OBLIGATIONS UNDER AN
UNDERWRITING AGREEMENT, IN USUAL AND CUSTOMARY FORM, INCLUDING, WITHOUT
LIMITATION, BY PROVIDING CUSTOMARY LEGAL OPINIONS, COMFORT LETTERS AND
INDEMNIFICATION AND CONTRIBUTION OBLIGATIONS.


 


(M)          COMPLY IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE RULES AND
REGULATIONS OF THE COMMISSION.


 


(N)           REQUEST EACH PURCHASER TO FURNISH THE COMPANY INFORMATION
REGARDING SUCH PURCHASER AND THE DISTRIBUTION OF SUCH REGISTRABLE SECURITIES AS
IS REQUIRED BY LAW OR THE COMMISSION TO BE DISCLOSED IN THE REGISTRATION
STATEMENT.


 


6.3           REGISTRATION EXPENSES.  THE COMPANY SHALL PAY (OR REIMBURSE THE
PURCHASERS FOR) ALL FEES AND EXPENSES INCIDENT TO THE PERFORMANCE OF OR
COMPLIANCE WITH THIS AGREEMENT BY THE COMPANY, INCLUDING WITHOUT LIMITATION (A)
ALL REGISTRATION AND FILING FEES AND EXPENSES, INCLUDING WITHOUT LIMITATION
THOSE RELATED TO FILINGS WITH THE COMMISSION, ANY TRADING MARKET AND IN
CONNECTION WITH APPLICABLE STATE SECURITIES OR BLUE SKY LAWS, (B) PRINTING
EXPENSES (INCLUDING WITHOUT LIMITATION EXPENSES OF PRINTING CERTIFICATES FOR
REGISTRABLE SECURITIES AND OF PRINTING OR PHOTOCOPYING PROSPECTUSES REQUESTED BY
THE PURCHASERS), (C) MESSENGER, TELEPHONE AND DELIVERY EXPENSES, (D) FEES AND
DISBURSEMENTS OF COUNSEL FOR THE COMPANY AND UP TO $5,000 IN THE AGGREGATE FOR
SPECIAL COUNSEL, (E) FEES AND EXPENSES OF ALL OTHER PERSONS RETAINED BY THE
COMPANY IN CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT, AND (F) ALL LISTING FEES TO BE PAID BY THE COMPANY TO THE
TRADING MARKET.   THE PURCHASERS SHALL BE RESPONSIBLE FOR THEIR PRO RATA SHARE
OF ANY UNDERWRITING DISCOUNTS OR COMMISSIONS IN CONNECTION WITH THE SALE OF THE
REGISTRABLE SECURITIES AND ALL FEES AND EXPENSES OF ANY COUNSEL FOR A PURCHASER
OR THE PURCHASERS OTHER THAN SPECIAL COUNSEL.

 

27

--------------------------------------------------------------------------------


 

6.4           Indemnification for Claims under Securities Laws

 


(A)           INDEMNIFICATION BY THE COMPANY. THE COMPANY SHALL, NOTWITHSTANDING
ANY TERMINATION OF THIS AGREEMENT, INDEMNIFY AND HOLD HARMLESS EACH PURCHASER,
THE OFFICERS, DIRECTORS, PARTNERS, MEMBERS, AGENTS, BROKERS (INCLUDING BROKERS
WHO OFFER AND SELL REGISTRABLE SECURITIES AS PRINCIPAL AS A RESULT OF A PLEDGE
OR ANY FAILURE TO PERFORM UNDER A MARGIN CALL OF COMMON STOCK), INVESTMENT
ADVISORS AND EMPLOYEES OF EACH OF THEM, EACH PERSON WHO CONTROLS ANY SUCH
PURCHASER (WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR SECTION 20
OF THE EXCHANGE ACT) AND THE OFFICERS, DIRECTORS, PARTNERS, MEMBERS, AGENTS AND
EMPLOYEES OF EACH SUCH CONTROLLING PERSON, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, FROM AND AGAINST ANY AND ALL LOSSES, AS INCURRED, ARISING OUT OF
OR RELATING TO ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT
CONTAINED IN THE REGISTRATION STATEMENT, ANY PROSPECTUS OR ANY FORM OF
PROSPECTUS OR IN ANY AMENDMENT OR SUPPLEMENT THERETO OR IN ANY PRELIMINARY
PROSPECTUS, OR ARISING OUT OF OR RELATING TO ANY OMISSION OR ALLEGED OMISSION OF
A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN (IN THE CASE OF ANY PROSPECTUS OR FORM OF PROSPECTUS OR
SUPPLEMENT THERETO, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE) NOT MISLEADING, EXCEPT TO THE EXTENT, BUT ONLY TO THE EXTENT, THAT (I)
SUCH UNTRUE STATEMENTS OR OMISSION IS CONTAINED IN ANY INFORMATION SO FURNISHED
IN WRITING TO THE COMPANY BY SUCH PURCHASER SPECIFICALLY FOR INCLUSION IN SUCH
REGISTRATION STATEMENT OR SUCH PROSPECTUS, OR TO THE EXTENT THAT SUCH
INFORMATION RELATES SOLELY TO (X) SUCH PURCHASER AND WAS REVIEWED AND EXPRESSLY
APPROVED IN WRITING BY SUCH PURCHASER EXPRESSLY FOR USE IN THE REGISTRATION
STATEMENT, SUCH PROSPECTUS OR SUCH FORM OF PROSPECTUS OR IN ANY AMENDMENT OR
SUPPLEMENT THERETO OR (Y) SUCH PURCHASER’S PROPOSED METHOD OF DISTRIBUTION OF
THE REGISTRABLE SECURITIES AS SET FORTH IN EXHIBIT C (OR AS SUCH PURCHASER
OTHERWISE INFORMS THE COMPANY IN WRITING) OR (II) IN THE CASE OF AN OCCURRENCE
OF AN EVENT OF THE TYPE SPECIFIED IN SECTION 6.2(C)(IV)-(VII), THE USE BY SUCH
PURCHASER OF AN OUTDATED OR DEFECTIVE PROSPECTUS AFTER THE COMPANY HAS NOTIFIED
SUCH PURCHASER IN WRITING THAT THE PROSPECTUS IS OUTDATED OR DEFECTIVE AND PRIOR
TO THE RECEIPT BY SUCH PURCHASER OF THE ADVICE CONTEMPLATED IN SECTION 6.5.  THE
COMPANY SHALL NOTIFY THE PURCHASERS PROMPTLY OF THE INSTITUTION, THREAT OR
ASSERTION OF ANY PROCEEDING OF WHICH THE COMPANY IS AWARE IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(B)           INDEMNIFICATION BY PURCHASERS.  EACH PURCHASER SHALL,
NOTWITHSTANDING TERMINATION OF THIS AGREEMENT, SEVERALLY AND NOT JOINTLY,
INDEMNIFY AND HOLD HARMLESS THE COMPANY, ITS DIRECTORS, OFFICERS, AGENTS AND
EMPLOYEES, EACH PERSON WHO CONTROLS THE COMPANY (WITHIN THE MEANING OF SECTION
15 OF THE SECURITIES ACT AND SECTION 20 OF THE EXCHANGE ACT), AND THE DIRECTORS,
OFFICERS, AGENTS OR EMPLOYEES OF SUCH CONTROLLING PERSONS, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, FROM AND AGAINST ALL LOSSES, AS INCURRED, ARISING
SOLELY OUT OF ANY UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN THE
REGISTRATION STATEMENT, ANY PROSPECTUS, OR ANY FORM OF PROSPECTUS, OR IN ANY
AMENDMENT OR SUPPLEMENT THERETO, OR ARISING SOLELY OUT OF ANY OMISSION OF A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN (IN THE CASE OF ANY PROSPECTUS OR FORM OF PROSPECTUS OR SUPPLEMENT
THERETO, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE) NOT
MISLEADING, TO THE EXTENT, BUT ONLY TO THE EXTENT, THAT (I) SUCH UNTRUE
STATEMENT OR OMISSION IS CONTAINED IN ANY INFORMATION SO FURNISHED IN WRITING BY
SUCH PURCHASER TO THE COMPANY SPECIFICALLY FOR INCLUSION IN SUCH REGISTRATION
STATEMENT OR SUCH PROSPECTUS OR TO THE EXTENT THAT SUCH INFORMATION RELATES
SOLELY TO (X) THE PURCHASER AND WAS REVIEWED AND EXPRESSLY APPROVED IN WRITING
BY SUCH PURCHASER EXPRESSLY FOR USE IN THE REGISTRATION STATEMENT, SUCH
PROSPECTUS ,OR SUCH FORM OF PROSPECTUS OR IN ANY AMENDMENT OR SUPPLEMENT THERETO
OR (Y) SUCH

 

28

--------------------------------------------------------------------------------


 


PURCHASER’S PROPOSED METHOD OF DISTRIBUTION OF THE REGISTRABLE SECURITIES AS SET
FORTH IN EXHIBIT C (OR AS SUCH PURCHASER OTHERWISE INFORMS THE COMPANY IN
WRITING) OR (II) IN THE CASE OF AN OCCURRENCE OF AN EVENT OF THE TYPE SPECIFIED
IN SECTION 6.2(C)(IV)-(VII), THE USE BY SUCH PURCHASER OF AN OUTDATED OR
DEFECTIVE PROSPECTUS AFTER THE COMPANY HAS NOTIFIED SUCH PURCHASER IN WRITING
THAT THE PROSPECTUS IS OUTDATED OR DEFECTIVE AND PRIOR TO THE RECEIPT BY SUCH
PURCHASER OF THE ADVICE CONTEMPLATED IN SECTION 6.5.  IN NO EVENT SHALL THE
LIABILITY OF ANY PURCHASER HEREUNDER BE GREATER IN AMOUNT THAN THE DOLLAR AMOUNT
OF THE NET PROCEEDS RECEIVED BY SUCH PURCHASER AS A RESULT OF THE SALE OF THE
REGISTRABLE SECURITIES PURSUANT TO SUCH REGISTRATION STATEMENT.


 


(C)           CONDUCT OF INDEMNIFICATION PROCEEDINGS. IF ANY PROCEEDING SHALL BE
BROUGHT OR ASSERTED AGAINST ANY PERSON ENTITLED TO INDEMNITY HEREUNDER (AN
“INDEMNIFIED PARTY”), SUCH INDEMNIFIED PARTY SHALL PROMPTLY NOTIFY THE PERSON
FROM WHOM INDEMNITY IS SOUGHT (THE “INDEMNIFYING PARTY”) IN WRITING, AND THE
INDEMNIFYING PARTY SHALL ASSUME THE DEFENSE THEREOF, INCLUDING THE EMPLOYMENT OF
COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY AND THE PAYMENT OF ALL
FEES AND EXPENSES INCURRED IN CONNECTION WITH DEFENSE THEREOF; PROVIDED, THAT
THE FAILURE OF ANY INDEMNIFIED PARTY TO GIVE SUCH NOTICE SHALL NOT RELIEVE THE
INDEMNIFYING PARTY OF ITS OBLIGATIONS OR LIABILITIES PURSUANT TO THIS AGREEMENT,
EXCEPT (AND ONLY) TO THE EXTENT THAT IT SHALL BE FINALLY DETERMINED BY A COURT
OF COMPETENT JURISDICTION (WHICH DETERMINATION IS NOT SUBJECT TO APPEAL OR
FURTHER REVIEW) THAT SUCH FAILURE SHALL HAVE PROXIMATELY AND MATERIALLY
ADVERSELY PREJUDICED THE INDEMNIFYING PARTY.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed promptly to assume
the defense of such Proceeding and to employ counsel reasonably satisfactory to
such Indemnified Party in any such Proceeding; or (iii) the named parties to any
such Proceeding (including any impleaded parties) include both such Indemnified
Party and the Indemnifying Party, and such Indemnified Party shall have been
advised by counsel in writing (with a copy to the Indemnifying Party) that a
conflict of interest is likely to exist if the same counsel were to represent
such Indemnified Party and the Indemnifying Party (in which case, if such
Indemnified Party notifies the Indemnifying Party in writing that it elects to
employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party).  The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld.  No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding and does not impose any monetary
or other obligation or restriction on the Indemnified Party.

 

All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be

 

29

--------------------------------------------------------------------------------


 

 paid to the Indemnified Party, as incurred, within ten Business Days of written
notice thereof to the Indemnifying Party, which notice shall be delivered no
more frequently than on a monthly basis (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).


 


(D)           CONTRIBUTION.  IF A CLAIM FOR INDEMNIFICATION UNDER SECTION 6.4(A)
OR (B) IS UNAVAILABLE TO AN INDEMNIFIED PARTY BECAUSE OF A FAILURE OR REFUSAL OF
A GOVERNMENTAL AUTHORITY TO ENFORCE SUCH INDEMNIFICATION IN ACCORDANCE WITH ITS
TERMS (BY REASONS OF PUBLIC POLICY OR OTHERWISE), THEN EACH INDEMNIFYING PARTY,
IN LIEU OF INDEMNIFYING SUCH INDEMNIFIED PARTY, SHALL CONTRIBUTE TO THE AMOUNT
PAID OR PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH LOSSES, IN SUCH
PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE FAULT OF THE INDEMNIFYING
PARTY AND INDEMNIFIED PARTY IN CONNECTION WITH THE ACTIONS, STATEMENTS OR
OMISSIONS THAT RESULTED IN SUCH LOSSES AS WELL AS ANY OTHER RELEVANT EQUITABLE
CONSIDERATIONS.  THE RELATIVE FAULT OF SUCH INDEMNIFYING PARTY AND INDEMNIFIED
PARTY SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, WHETHER ANY
ACTION IN QUESTION, INCLUDING ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF A
MATERIAL FACT OR OMISSION OR ALLEGED OMISSION OF A MATERIAL FACT, HAS BEEN TAKEN
OR MADE BY, OR RELATES TO INFORMATION SUPPLIED BY, SUCH INDEMNIFYING PARTY OR
INDEMNIFIED PARTY, AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO
INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH ACTION, STATEMENT OR
OMISSION.  THE AMOUNT PAID OR PAYABLE BY A PARTY AS A RESULT OF ANY LOSSES SHALL
BE DEEMED TO INCLUDE, SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 6.4(C),
ANY REASONABLE ATTORNEYS’ OR OTHER REASONABLE FEES OR EXPENSES INCURRED BY SUCH
PARTY IN CONNECTION WITH ANY PROCEEDING TO THE EXTENT SUCH PARTY WOULD HAVE BEEN
INDEMNIFIED FOR SUCH FEES OR EXPENSES IF THE INDEMNIFICATION PROVIDED FOR IN
THIS SECTION WAS AVAILABLE TO SUCH PARTY IN ACCORDANCE WITH ITS TERMS. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN,  THE PURCHASER SHALL NOT BE
REQUIRED TO CONTRIBUTE, IN THE AGGREGATE, ANY AMOUNT IN EXCESS OF THE NET
PROCEEDS TO SUCH HOLDER AS A RESULT OF THE SALE OF REGISTRABLE SECURITIES
PURSUANT TO SUCH REGISTRATION STATEMENT.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6.4(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.  No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

 

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.


 


6.5           DISPOSITIONS.  EACH PURCHASER AGREES THAT IT WILL COMPLY WITH THE
PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES ACT AS APPLICABLE TO IT IN
CONNECTION WITH SALES OF REGISTRABLE SECURITIES PURSUANT TO THE REGISTRATION
STATEMENT.  EACH PURCHASER FURTHER AGREES THAT, UPON RECEIPT OF A NOTICE FROM
THE COMPANY OF THE OCCURRENCE OF ANY EVENT OF THE KIND DESCRIBED IN SECTIONS
6.2(C) (IV), (V), (VI) OR (VII), SUCH PURCHASER WILL DISCONTINUE DISPOSITION OF
SUCH REGISTRABLE SECURITIES UNDER THE REGISTRATION STATEMENT UNTIL SUCH
PURCHASER’S RECEIPT OF THE


 

30

--------------------------------------------------------------------------------


 


COPIES OF THE SUPPLEMENTED PROSPECTUS AND/OR AMENDED REGISTRATION STATEMENT
CONTEMPLATED BY SECTION 6.2(J), OR UNTIL IT IS ADVISED IN WRITING (THE “ADVICE”)
BY THE COMPANY THAT THE USE OF THE APPLICABLE PROSPECTUS MAY BE RESUMED, AND, IN
EITHER CASE, HAS RECEIVED COPIES OF ANY ADDITIONAL OR SUPPLEMENTAL FILINGS THAT
ARE INCORPORATED OR DEEMED TO BE INCORPORATED BY REFERENCE IN SUCH PROSPECTUS OR
REGISTRATION STATEMENT.

 


6.6           NO PIGGYBACK ON REGISTRATIONS.  EXCEPT AS AND TO THE EXTENT SET
FORTH IN SCHEDULE 3.1(P), NEITHER THE COMPANY NOR ANY OF ITS SECURITY HOLDERS
(OTHER THAN THE PURCHASERS IN SUCH CAPACITY PURSUANT HERETO) MAY INCLUDE
SECURITIES OF THE COMPANY IN THE REGISTRATION STATEMENT OTHER THAN THE
REGISTRABLE SECURITIES.  THE COMPANY SHALL NOT AFTER THE DATE HEREOF ENTER INTO
ANY AGREEMENT PROVIDING ANY SUCH RIGHT TO ANY OF ITS SECURITY HOLDERS.


 


6.7           PIGGY-BACK REGISTRATIONS.  EXCEPT DURING SUSPENSION PERIODS AS SET
FORTH IN SECTION 6.1(E), IF AT ANY TIME DURING THE EFFECTIVENESS PERIOD THERE IS
NOT AN EFFECTIVE REGISTRATION STATEMENT COVERING ALL OF THE REGISTRABLE
SECURITIES AND THE COMPANY SHALL DETERMINE TO PREPARE AND FILE WITH THE
COMMISSION A REGISTRATION STATEMENT RELATING TO AN OFFERING FOR ITS OWN ACCOUNT
OR THE ACCOUNT OF OTHERS UNDER THE SECURITIES ACT OF ANY OF ITS EQUITY
SECURITIES, OTHER THAN ON FORM S-4 OR FORM S-8 (EACH AS PROMULGATED UNDER THE
SECURITIES ACT) OR THEIR THEN EQUIVALENTS RELATING TO EQUITY SECURITIES TO BE
ISSUED SOLELY IN CONNECTION WITH ANY ACQUISITION OF ANY ENTITY OR BUSINESS OR
EQUITY SECURITIES ISSUABLE IN CONNECTION WITH STOCK OPTION OR OTHER EMPLOYEE
BENEFIT PLANS, THEN THE COMPANY SHALL SEND TO EACH PURCHASER WRITTEN NOTICE OF
SUCH DETERMINATION AND IF, WITHIN FIFTEEN DAYS AFTER RECEIPT OF SUCH NOTICE, ANY
SUCH PURCHASER SHALL SO REQUEST IN WRITING, THE COMPANY SHALL INCLUDE IN SUCH
REGISTRATION STATEMENT ALL OR ANY PART OF SUCH REGISTRABLE SECURITIES SUCH
PURCHASER REQUESTS TO BE REGISTERED; PROVIDED, HOWEVER, THAT THE COMPANY SHALL
NOT BE REQUIRED TO REGISTER ANY REGISTRABLE SECURITIES PURSUANT TO THIS SECTION
6.7 THAT ARE ELIGIBLE FOR SALE PURSUANT TO RULE 144(K) OF THE SECURITIES ACT. 
IN THE CASE OF AN UNDERWRITTEN PUBLIC OFFERING, IF THE MANAGING UNDERWRITER(S)
OR UNDERWRITER(S) SHOULD REASONABLY OBJECT TO THE INCLUSION OF THE REGISTRABLE
SECURITIES IN SUCH REGISTRATION STATEMENT, THEN IF THE COMPANY AFTER
CONSULTATION WITH THE MANAGING UNDERWRITER SHOULD REASONABLY DETERMINE THAT THE
INCLUSION OF SUCH REGISTRABLE SECURITIES, WOULD MATERIALLY ADVERSELY AFFECT THE
OFFERING CONTEMPLATED IN SUCH REGISTRATION STATEMENT, AND BASED ON SUCH
DETERMINATION RECOMMENDS INCLUSION IN SUCH REGISTRATION STATEMENT OF FEWER OR
NONE OF THE REGISTRABLE SECURITIES OF THE PURCHASERS, THEN (X) THE NUMBER OF
REGISTRABLE SECURITIES OF THE PURCHASERS INCLUDED IN SUCH REGISTRATION STATEMENT
SHALL BE REDUCED PRO-RATA AMONG SUCH PURCHASERS (BASED UPON THE NUMBER OF
REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED IN THE REGISTRATION), IF THE
COMPANY AFTER CONSULTATION WITH THE UNDERWRITER(S) RECOMMENDS THE INCLUSION OF
FEWER REGISTRABLE SECURITIES, OR (Y) NONE OF THE REGISTRABLE SECURITIES OF THE
PURCHASERS SHALL BE INCLUDED IN SUCH REGISTRATION STATEMENT, IF THE COMPANY
AFTER CONSULTATION WITH THE UNDERWRITER(S) RECOMMENDS THE INCLUSION OF NONE OF
SUCH REGISTRABLE SECURITIES; PROVIDED, HOWEVER, THAT IF SECURITIES ARE BEING
OFFERED FOR THE ACCOUNT OF OTHER PERSONS OR ENTITIES AS WELL AS THE COMPANY,
SUCH REDUCTION OF THE REGISTRABLE SECURITIES OF THE PURCHASERS SHALL BE PRO RATA
WITH THE REDUCTION OF THE SECURITIES OF SUCH OTHER PERSONS OR ENTITIES (OTHER
THAN THE COMPANY).


 

31

--------------------------------------------------------------------------------


 

ARTICLE VII
MISCELLANEOUS

 


7.1           TERMINATION.  THIS AGREEMENT MAY BE TERMINATED BY THE COMPANY OR
ANY PURCHASER, BY WRITTEN NOTICE TO THE OTHER PARTIES, IF THE CLOSING HAS NOT
BEEN CONSUMMATED BY THE THIRD TRADING DAY FOLLOWING THE DATE OF THIS AGREEMENT;
PROVIDED THAT NO SUCH TERMINATION WILL AFFECT THE RIGHT OF ANY PARTY TO SUE FOR
ANY BREACH BY THE OTHER PARTY (OR PARTIES).


 


7.2           FEES AND EXPENSES.  AT THE CLOSING, THE COMPANY SHALL PAY TO
HEIMDALL INVESTMENTS LTD. AN AGGREGATE OF $20,000 FOR THEIR LEGAL FEES AND
EXPENSES INCURRED IN CONNECTION WITH THE PREPARATION AND NEGOTIATION OF THE
TRANSACTION DOCUMENTS.  IN LIEU OF THE FOREGOING PAYMENT, HEIMDALL INVESTMENTS
LTD. MAY RETAIN SUCH AMOUNT AT THE CLOSING.  EXCEPT AS EXPRESSLY SET FORTH IN
THE TRANSACTION DOCUMENTS TO THE CONTRARY, EACH PARTY SHALL PAY THE FEES AND
EXPENSES OF ITS ADVISERS, COUNSEL, ACCOUNTANTS AND OTHER EXPERTS, IF ANY, AND
ALL OTHER EXPENSES INCURRED BY SUCH PARTY INCIDENT TO THE NEGOTIATION,
PREPARATION, EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT.  THE COMPANY
SHALL PAY ALL TRANSFER AGENT FEES, STAMP TAXES AND OTHER TAXES AND DUTIES LEVIED
IN CONNECTION WITH THE ISSUANCE OF THE SECURITIES.


 


7.3           ENTIRE AGREEMENT.  THE TRANSACTION DOCUMENTS, TOGETHER WITH THE
EXHIBITS AND SCHEDULES THERETO, CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, WITH RESPECT TO SUCH MATTERS, WHICH THE PARTIES
ACKNOWLEDGE HAVE BEEN MERGED INTO SUCH DOCUMENTS, EXHIBITS AND SCHEDULES.


 


7.4           FURTHER ASSURANCES.  EACH PARTY AGREES TO COOPERATE FULLY WITH THE
OTHER PARTIES AND TO EXECUTE SUCH FURTHER INSTRUMENTS, DOCUMENTS AND AGREEMENTS
AND TO GIVE SUCH FURTHER WRITTEN ASSURANCES AS MAY BE REASONABLY REQUESTED BY
ANY OTHER PARTY TO BETTER EVIDENCE AND REFLECT THE TRANSACTIONS DESCRIBED HEREIN
AND CONTEMPLATED HEREBY AND TO CARRY INTO EFFECT THE INTENTS AND PURPOSES OF
THIS AGREEMENT, AND FURTHER AGREES TO TAKE PROMPTLY, OR CAUSE TO BE TAKEN, ALL
ACTIONS, AND TO DO PROMPTLY, OR CAUSE TO BE DONE, ALL THINGS NECESSARY, PROPER
OR ADVISABLE UNDER APPLICABLE LAW TO CONSUMMATE AND MAKE EFFECTIVE THE
TRANSACTIONS CONTEMPLATED HEREBY, TO OBTAIN ALL NECESSARY WAIVERS, CONSENTS AND
APPROVALS, TO EFFECT ALL NECESSARY REGISTRATIONS AND FILINGS, AND TO REMOVE ANY
INJUNCTIONS OR OTHER IMPEDIMENTS OR DELAYS, LEGAL OR OTHERWISE, IN ORDER TO
CONSUMMATE AND MAKE EFFECTIVE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
FOR THE PURPOSE OF SECURING TO THE PARTIES HERETO THE BENEFITS CONTEMPLATED BY
THIS AGREEMENT.


 


7.5           NOTICES.  ANY AND ALL NOTICES OR OTHER COMMUNICATIONS OR
DELIVERIES REQUIRED OR PERMITTED TO BE PROVIDED HEREUNDER SHALL BE IN WRITING
AND SHALL BE DEEMED GIVEN AND EFFECTIVE ON THE EARLIEST OF (A) THE DATE OF
TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE AT THE
FACSIMILE NUMBER SPECIFIED IN THIS SECTION PRIOR TO 6:30 P.M. (NEW YORK CITY
TIME) ON A TRADING DAY, (B) THE NEXT TRADING DAY AFTER THE DATE OF TRANSMISSION,
IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE AT THE FACSIMILE
NUMBER SPECIFIED IN THIS SECTION ON A DAY THAT IS NOT A TRADING DAY OR LATER
THAN 6:30 P.M. (NEW YORK CITY TIME) ON ANY TRADING DAY, (C) THE TRADING DAY
FOLLOWING THE DATE OF MAILING, IF SENT BY U.S. NATIONALLY RECOGNIZED OVERNIGHT
COURIER SERVICE, OR (D) UPON ACTUAL RECEIPT BY THE PARTY TO WHOM SUCH NOTICE IS
REQUIRED TO BE GIVEN.  THE ADDRESSES AND FACSIMILE NUMBERS FOR SUCH NOTICES AND
COMMUNICATIONS ARE THOSE SET FORTH ON THE SIGNATURE PAGES HEREOF, OR SUCH OTHER
ADDRESS OR FACSIMILE NUMBER AS MAY BE DESIGNATED IN WRITING HEREAFTER, IN THE
SAME MANNER, BY SUCH PERSON.


 

32

--------------------------------------------------------------------------------


 


7.6           AMENDMENTS; WAIVERS.  NO PROVISION OF THIS AGREEMENT MAY BE WAIVED
OR AMENDED EXCEPT IN A WRITTEN INSTRUMENT SIGNED, IN THE CASE OF AN AMENDMENT,
BY THE COMPANY AND THE HOLDERS OF AT LEAST A MAJORITY OF THE REGISTRABLE
SECURITIES OR, IN THE CASE OF A WAIVER, BY THE PARTY AGAINST WHOM ENFORCEMENT OF
ANY SUCH WAIVER IS SOUGHT.  NO WAIVER OF ANY DEFAULT WITH RESPECT TO ANY
PROVISION, CONDITION OR REQUIREMENT OF THIS AGREEMENT SHALL BE DEEMED TO BE A
CONTINUING WAIVER IN THE FUTURE OR A WAIVER OF ANY SUBSEQUENT DEFAULT OR A
WAIVER OF ANY OTHER PROVISION, CONDITION OR REQUIREMENT HEREOF, NOR SHALL ANY
DELAY OR OMISSION OF EITHER PARTY TO EXERCISE ANY RIGHT HEREUNDER IN ANY MANNER
IMPAIR THE EXERCISE OF ANY SUCH RIGHT.  NOTWITHSTANDING THE FOREGOING, A WAIVER
OR CONSENT TO DEPART FROM THE PROVISIONS HEREOF WITH RESPECT TO A MATTER THAT
RELATES EXCLUSIVELY TO THE RIGHTS OF PURCHASERS UNDER ARTICLE VI AND THAT DOES
NOT DIRECTLY OR INDIRECTLY AFFECT THE RIGHTS OF OTHER PURCHASERS MAY BE GIVEN BY
PURCHASERS HOLDING AT LEAST A MAJORITY OF THE REGISTRABLE SECURITIES TO WHICH
SUCH WAIVER OR CONSENT RELATES.

 


7.7           CONSTRUCTION.  THE HEADINGS HEREIN ARE FOR CONVENIENCE ONLY, DO
NOT CONSTITUTE A PART OF THIS AGREEMENT AND SHALL NOT BE DEEMED TO LIMIT OR
AFFECT ANY OF THE PROVISIONS HEREOF.  THE LANGUAGE USED IN THIS AGREEMENT WILL
BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL
INTENT, AND NO RULES OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.


 


7.8           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES AND THEIR SUCCESSORS AND PERMITTED ASSIGNS. 
THE COMPANY MAY NOT ASSIGN THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF THE PURCHASERS. ANY PURCHASER MAY ASSIGN
ITS RIGHTS UNDER THIS AGREEMENT TO ANY PERSON TO WHOM SUCH PURCHASER ASSIGNS OR
TRANSFERS ANY SECURITIES, PROVIDED THAT: (I) THE PURCHASER AGREES IN WRITING
WITH THE TRANSFEREE OR ASSIGNEE TO ASSIGN SUCH RIGHTS, AND A COPY OF SUCH
AGREEMENT IS FURNISHED TO THE COMPANY WITHIN A REASONABLE TIME AFTER SUCH
ASSIGNMENT, (II) THE COMPANY IS, WITHIN A REASONABLE TIME AFTER SUCH TRANSFER OR
ASSIGNMENT, FURNISHED WITH WRITTEN NOTICE OF (A) THE NAME AND ADDRESS OF SUCH
TRANSFEREE OR ASSIGNEE, AND (B) THE SECURITIES WITH RESPECT TO WHICH SUCH
REGISTRATION RIGHTS ARE BEING TRANSFERRED OR ASSIGNED, (C) AT OR BEFORE THE TIME
THE COMPANY RECEIVES THE WRITTEN NOTICE CONTEMPLATED BY CLAUSE (II) OF THIS
SECTION 7.8, THE TRANSFEREE OR ASSIGNEE AGREES IN WRITING WITH THE COMPANY TO BE
BOUND BY ALL OF THE PROVISIONS OF THIS AGREEMENT AND THE TRANSACTION DOCUMENTS
AND (D) SUCH TRANSFER SHALL HAVE BEEN MADE IN ACCORDANCE WITH REQUIREMENTS OF
SECTION 4.1 ABOVE..


 


7.9           NO THIRD-PARTY BENEFICIARIES.  THIS AGREEMENT IS INTENDED FOR THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED
ASSIGNS AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED
BY, ANY OTHER PERSON, EXCEPT THAT EACH RELATED PERSON IS AN INTENDED THIRD PARTY
BENEFICIARY OF SECTION 4.8 AND EACH INDEMNIFIED PARTY IS AN INTENDED THIRD PARTY
BENEFICIARY OF SECTION 6.4 AND (IN EACH CASE) MAY ENFORCE THE PROVISIONS OF SUCH
SECTIONS DIRECTLY AGAINST THE PARTIES WITH OBLIGATIONS THEREUNDER.


 


7.10         GOVERNING LAW; VENUE; WAIVER OF JURY TRAIL.  ALL QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK. THE COMPANY AND PURCHASERS HEREBY IRREVOCABLY
SUBMIT TO THE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY
OF NEW YORK, BOROUGH OF MANHATTAN FOR THE ADJUDICATION OF


 

33

--------------------------------------------------------------------------------


 


ANY DISPUTE BROUGHT BY THE COMPANY OR ANY PURCHASER HEREUNDER, IN CONNECTION
HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN
(INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS),
AND HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR
PROCEEDING BROUGHT BY THE COMPANY OR ANY PURCHASER, ANY CLAIM THAT IT IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, OR THAT SUCH SUIT,
ACTION OR PROCEEDING IS IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL
SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION
OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR
OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN
EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL
CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING
CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS
IN ANY MANNER PERMITTED BY LAW.  THE COMPANY AND PURCHASERS HEREBY WAIVE ALL
RIGHTS TO A TRIAL BY JURY.


 


7.11         SURVIVAL.  THE REPRESENTATIONS, WARRANTIES, AGREEMENTS AND
COVENANTS CONTAINED HEREIN SHALL SURVIVE THE CLOSING AND THE DELIVERY AND/OR
EXERCISE OF THE SECURITIES, AS APPLICABLE.


 


7.12         EXECUTION.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, ALL OF WHICH WHEN TAKEN TOGETHER SHALL BE CONSIDERED ONE AND THE
SAME AGREEMENT AND SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY
EACH PARTY AND DELIVERED TO THE OTHER PARTY, IT BEING UNDERSTOOD THAT BOTH
PARTIES NEED NOT SIGN THE SAME COUNTERPART.  IN THE EVENT THAT ANY SIGNATURE IS
DELIVERED BY FACSIMILE TRANSMISSION, SUCH SIGNATURE SHALL CREATE A VALID AND
BINDING OBLIGATION OF THE PARTY EXECUTING (OR ON WHOSE BEHALF SUCH SIGNATURE IS
EXECUTED) WITH THE SAME FORCE AND EFFECT AS IF SUCH FACSIMILE SIGNATURE PAGE
WERE AN ORIGINAL THEREOF.


 


7.13         SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE
INVALID OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY AND ENFORCEABILITY OF THE
REMAINING TERMS AND PROVISIONS OF THIS AGREEMENT SHALL NOT IN ANY WAY BE
AFFECTED OR IMPAIRED THEREBY AND THE PARTIES WILL ATTEMPT TO AGREE UPON A VALID
AND ENFORCEABLE PROVISION THAT IS A REASONABLE SUBSTITUTE THEREFOR, AND UPON SO
AGREEING, SHALL INCORPORATE SUCH SUBSTITUTE PROVISION IN THIS AGREEMENT.


 


7.14         RESCISSION AND WITHDRAWAL RIGHT.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN (AND WITHOUT LIMITING ANY SIMILAR PROVISIONS OF) THE
TRANSACTION DOCUMENTS, WHENEVER ANY PURCHASER EXERCISES A RIGHT, ELECTION,
DEMAND OR OPTION UNDER A TRANSACTION DOCUMENT AND THE COMPANY DOES NOT TIMELY
PERFORM ITS RELATED OBLIGATIONS WITHIN THE PERIODS THEREIN PROVIDED, THEN SUCH
PURCHASER MAY RESCIND OR WITHDRAW, IN ITS SOLE DISCRETION FROM TIME TO TIME UPON
WRITTEN NOTICE TO THE COMPANY, ANY RELEVANT NOTICE, DEMAND OR ELECTION IN WHOLE
OR IN PART WITHOUT PREJUDICE TO ITS FUTURE ACTIONS AND RIGHTS.


 


7.15         REPLACEMENT OF SECURITIES.  IF ANY CERTIFICATE OR INSTRUMENT
EVIDENCING ANY SECURITIES IS MUTILATED, LOST, STOLEN OR DESTROYED, THE COMPANY
SHALL ISSUE OR CAUSE TO BE ISSUED IN EXCHANGE AND SUBSTITUTION FOR AND UPON
CANCELLATION THEREOF, OR IN LIEU OF AND SUBSTITUTION


 

34

--------------------------------------------------------------------------------


 


THEREFOR, A NEW CERTIFICATE OR INSTRUMENT, BUT ONLY UPON RECEIPT OF EVIDENCE
REASONABLY SATISFACTORY TO THE COMPANY OF SUCH LOSS, THEFT OR DESTRUCTION AND
CUSTOMARY AND REASONABLE INDEMNITY, IF REQUESTED.  THE APPLICANTS FOR A NEW
CERTIFICATE OR INSTRUMENT UNDER SUCH CIRCUMSTANCES SHALL ALSO PAY ANY REASONABLE
THIRD-PARTY COSTS ASSOCIATED WITH THE ISSUANCE OF SUCH REPLACEMENT SECURITIES.


 


7.16         REMEDIES.  IN ADDITION TO BEING ENTITLED TO EXERCISE ALL RIGHTS
PROVIDED HEREIN OR GRANTED BY LAW, INCLUDING RECOVERY OF DAMAGES, EACH OF THE
PURCHASERS AND THE COMPANY WILL BE ENTITLED TO SPECIFIC PERFORMANCE UNDER THE
TRANSACTION DOCUMENTS.  THE PARTIES AGREE THAT MONETARY DAMAGES MAY NOT BE
ADEQUATE COMPENSATION FOR ANY LOSS INCURRED BY REASON OF ANY BREACH OF
OBLIGATIONS DESCRIBED IN THE FOREGOING SENTENCE AND HEREBY AGREES TO WAIVE IN
ANY ACTION FOR SPECIFIC PERFORMANCE OF ANY SUCH OBLIGATION THE DEFENSE THAT A
REMEDY AT LAW WOULD BE ADEQUATE.


 


7.17         PAYMENT SET ASIDE.  TO THE EXTENT THAT THE COMPANY MAKES A PAYMENT
OR PAYMENTS TO ANY PURCHASER HEREUNDER OR PURSUANT TO THE WARRANTS OR ANY
PURCHASER ENFORCES OR EXERCISES ITS RIGHTS HEREUNDER OR THEREUNDER, AND SUCH
PAYMENT OR PAYMENTS OR THE PROCEEDS OF SUCH ENFORCEMENT OR EXERCISE OR ANY PART
THEREOF ARE SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL,
SET ASIDE, RECOVERED FROM, DISGORGED BY OR ARE REQUIRED TO BE REFUNDED, REPAID
OR OTHERWISE RESTORED TO THE COMPANY BY A TRUSTEE, RECEIVER OR ANY OTHER PERSON
UNDER ANY LAW (INCLUDING, WITHOUT LIMITATION, ANY BANKRUPTCY LAW, STATE OR
FEDERAL LAW, COMMON LAW OR EQUITABLE CAUSE OF ACTION), THEN TO THE EXTENT OF ANY
SUCH RESTORATION THE OBLIGATION OR PART THEREOF ORIGINALLY INTENDED TO BE
SATISFIED SHALL BE REVIVED AND CONTINUED IN FULL FORCE AND EFFECT AS IF SUCH
PAYMENT HAD NOT BEEN MADE OR SUCH ENFORCEMENT OR SETOFF HAD NOT OCCURRED.


 


7.18         ADJUSTMENTS IN SHARE NUMBERS AND PRICES.  IN THE EVENT OF ANY STOCK
SPLIT, SUBDIVISION, DIVIDEND OR DISTRIBUTION PAYABLE IN SHARES OF COMMON STOCK
(OR OTHER SECURITIES OR RIGHTS CONVERTIBLE INTO, OR ENTITLING THE HOLDER THEREOF
TO RECEIVE DIRECTLY OR INDIRECTLY SHARES OF COMMON STOCK), COMBINATION OR OTHER
SIMILAR RECAPITALIZATION OR EVENT OCCURRING AFTER THE DATE HEREOF, EACH
REFERENCE IN ANY TRANSACTION DOCUMENT TO A NUMBER OF SHARES OR A PRICE PER SHARE
SHALL BE AMENDED TO APPROPRIATELY ACCOUNT FOR SUCH EVENT.


 


7.19         INDEPENDENT NATURE OF PURCHASERS’ OBLIGATIONS AND RIGHTS.  THE
OBLIGATIONS OF EACH PURCHASER UNDER ANY TRANSACTION DOCUMENT ARE SEVERAL AND NOT
JOINT WITH THE OBLIGATIONS OF ANY OTHER PURCHASER, AND NO PURCHASER SHALL BE
RESPONSIBLE IN ANY WAY FOR THE PERFORMANCE OF THE OBLIGATIONS OF ANY OTHER
PURCHASER UNDER ANY TRANSACTION DOCUMENT.  THE DECISION OF EACH PURCHASER TO
PURCHASE SECURITIES PURSUANT TO THIS AGREEMENT HAS BEEN MADE BY SUCH PURCHASER
INDEPENDENTLY OF ANY OTHER PURCHASER AND INDEPENDENTLY OF ANY INFORMATION,
MATERIALS, STATEMENTS OR OPINIONS AS TO THE BUSINESS, AFFAIRS, OPERATIONS,
ASSETS, PROPERTIES, LIABILITIES, RESULTS OF OPERATIONS, CONDITION (FINANCIAL OR
OTHERWISE) OR PROSPECTS OF THE COMPANY OR OF THE SUBSIDIARY WHICH MAY HAVE BEEN
MADE OR GIVEN BY ANY OTHER PURCHASER OR BY ANY AGENT OR EMPLOYEE OF ANY OTHER
PURCHASER, AND NO PURCHASER OR ANY OF ITS AGENTS OR EMPLOYEES SHALL HAVE ANY
LIABILITY TO ANY OTHER PURCHASER (OR ANY OTHER PERSON) RELATING TO OR ARISING
FROM ANY SUCH INFORMATION, MATERIALS, STATEMENTS OR OPINIONS.  NOTHING CONTAINED
HEREIN OR IN ANY TRANSACTION DOCUMENT, AND NO ACTION TAKEN BY ANY PURCHASER
PURSUANT THERETO, SHALL BE DEEMED TO CONSTITUTE THE PURCHASERS AS A PARTNERSHIP,
AN ASSOCIATION, A JOINT VENTURE OR ANY OTHER KIND OF ENTITY, OR CREATE A
PRESUMPTION THAT THE PURCHASERS ARE IN ANY WAY ACTING IN CONCERT OR AS A GROUP
WITH


 

35

--------------------------------------------------------------------------------


 


RESPECT TO SUCH OBLIGATIONS OR THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
DOCUMENT.  EACH PURCHASER ACKNOWLEDGES THAT NO OTHER PURCHASER HAS ACTED AS
AGENT FOR SUCH PURCHASER IN CONNECTION WITH MAKING ITS INVESTMENT HEREUNDER AND
THAT NO OTHER PURCHASER WILL BE ACTING AS AGENT OF SUCH PURCHASER IN CONNECTION
WITH MONITORING ITS INVESTMENT HEREUNDER.  EACH PURCHASER SHALL BE ENTITLED TO
INDEPENDENTLY PROTECT AND ENFORCE ITS RIGHTS, INCLUDING WITHOUT LIMITATION THE
RIGHTS ARISING OUT OF THIS AGREEMENT OR OUT OF THE OTHER TRANSACTION DOCUMENTS,
AND IT SHALL NOT BE NECESSARY FOR ANY OTHER PURCHASER TO BE JOINED AS AN
ADDITIONAL PARTY IN ANY PROCEEDING FOR SUCH PURPOSE.  EACH PURCHASER REPRESENTS
THAT IT HAS BEEN REPRESENTED BY ITS OWN SEPARATE LEGAL COUNSEL IN ITS REVIEW AND
NEGOTIATIONS OF THIS AGREEMENT AND THE TRANSACTION DOCUMENTS.  FOR REASONS OF
ADMINISTRATIVE CONVENIENCE ONLY, THE PURCHASERS ACKNOWLEDGE AND AGREE THAT THEY
AND THEIR RESPECTIVE COUNSEL HAVE CHOSEN TO COMMUNICATE WITH THE COMPANY THROUGH
PROSKAUER ROSE, BUT PROSKAUER ROSE REPRESENTS ONLY HEIMDALL INVESTMENTS LTD.

 

[SIGNATURE PAGES TO FOLLOW]

 

36

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

NEORX CORPORATION

 

 

 

 

 

By:

 s/ Jack L. Bowman

 

 

Name:  Jack L. Bowman

 

Title:  Chairman and Chief Executive Officer

 

 

 

Address for Notice:

 

 

 

300 Elliott Avenue West, Suite 500

 

Seattle, Washington 98119

 

Facsimile No.:  (206) 286-2537

 

Telephone No.: (206) 281-7001

 

Attn:  Chief Executive Officer

 

 

 

 

With a copy to:

 

 

Perkins Coie LLP

 

1201 Third Avenue, Suite 4800

 

Seattle, WA 98101-3099

 

Attn:  Faith M. Wilson

 

Tel (206) 583-8888

 

Fax (206) 583-8500

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR PURCHASERS FOLLOW]

 

37

--------------------------------------------------------------------------------


 

 

Heimdall Investments Ltd.

 

 

 

By: HBK Investments L.P., its Investment Advisor

 

 

 

 

 

By:

 s/ Jamiel Akhtar

 

 

Name:  Jamiel Akhtar

 

Title:  Authorized Signatory

 

 

 

Aggregate Purchase Price:

$9,187,500

 

 

 

 

Number of Shares to be acquired:

1,750,000

 

 

 

 

Underlying Shares subject to Warrant:

875,000

 

 

 

 

Address for Notice:

 

 

 

c/o HBK Investments L.P.

 

300 Crescent Court, Suite 700

 

Dallas, TX  75201

 

Facsimile No.:  (214) 758-1207

 

Telephone No.:  (214) 758-6107

 

Attn:  Jon Mosle

 

 

With a copy to:

Proskauer Rose LLP

 

1585 Broadway

 

New York, New York  10036-8299

 

Facsimile No.:  (212) 969-2900

 

Telephone No.:  (212) 969-3000

 

Attn:  Adam J. Kansler, Esq.

 

38

--------------------------------------------------------------------------------


 

 

Merlin BioMed Long Term Appreciation Fund, L.P.

 

 

 

 

 

By:

 Norman Schleifer

 

 

Name:  Norman Schleifer

 

Title:  Chief Financial Officer

 

 

 

Aggregate Purchase Price:

$141,750

 

 

 

Number of Shares to be acquired:

27,000

 

 

 

Underlying Shares subject to Warrant:

13,500

 

 

 

Address for Notice:

 

 

 

c/o Merlin BioMed Group

 

230 Park Avenue, Suite 928

 

New York, NY 10169

 

Facsimile No.:  (646) 227-5201

 

Telephone No.:  (646) 227-5200

 

Attn:  Norman Schleifer

 

Tax ID# 54-2089246

 

39

--------------------------------------------------------------------------------


 

 

Merlin BioMed Offshore Master Fund, L.P.

 

 

 

 

 

 

 

 

By:

 Norman Schleifer

 

 

 

Name:  Norman Schleifer

 

 

Title:  Chief Financial Officer

 

 

 

 

 

Aggregate Purchase Price:

$357,000

 

 

 

 

 

Number of Shares to be acquired:

68,000

 

 

 

 

 

Underlying Shares subject to Warrant:

34,000

 

 

 

 

 

Address for Notice:

 

 

 

 

 

c/o Merlin BioMed Group

 

 

230 Park Avenue, Suite 928

 

 

New York, NY 10169

 

 

Facsimile No.:  (646) 227-5201

 

 

Telephone No.:  (646) 227-5200

 

 

Attn:  Norman Schleifer

 

 

Tax ID# 98-041671

 

 

40

--------------------------------------------------------------------------------


 

Exhibits:

 

A             Form of Warrant

B             Opinion of Company Counsel

C             Plan of Distribution

D             Transfer Agent Instructions

 

41

--------------------------------------------------------------------------------